Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 1 of 67




            EXHIBIT A
         Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 2 of 67

                                                                                                       US010455533B2

(12) United States Patent                                                         (10) Patent No.: US 10 ,455,533 B2
       Brown                                                                      (45) Date of Patent:                        * Oct. 22, 2019
(54 ) WIRELESS NETWORK SYNCHRONIZATION                                     (52 ) U .S . CI.
       OF CELLS AND CLIENT DEVICES ON A                                              CPC .....           H04W 56 /001 (2013 .01 ); H04W 4 /02
       NETWORK                                                                                       (2013 .01) ; H04W 12 /04 (2013 .01 ); H04W
                                                                                                                                   74 /085 ( 2013.01 )
(71) Applicant: Proxense, LLC , Bend , OR (US)                             (58 ) Field of Classification Search
                                                                                    None
(72 ) Inventor: David L . Brown, Jupiter, FL (US)                                See application file for complete search history.
(73) Assignee: Proxense, LLC , Bend, OR (US)                               (56 )                 References Cited
( * ) Notice :      Subject to any disclaimer, the term of this                          U . S. PATENT DOCUMENTS
                   patent is extended or adjusted under 35
                    U . S . C . 154 (b ) by 0 days .                               5 , 307 , 349 A        4 / 1994 Shloss et al.
                    This patent is subject to a terminal dis                       5 ,317,572 A           5 / 1994 Satoh
                    claimer .                                                                                 (Continued )
(21 ) Appl. No.: 16 /366 ,010                                                                        OTHER PUBLICATIONS
( 22 ) Filed : Mar. 27 , 2019                                             PCT International Search Report and Written Opinion , Application
                                                                          No. PCT/US07 /00349 , dated Mar. 19 , 2008, 10 pages .
(65)                    Prior Publication Data
       US 2019 /0289562 A1 Sep . 19 , 2019                                 Primary Examiner — Lonnie V Sweet
                                                                           (74) Attorney , Agent, or Firm — Patent Law Works LLP
            Related U . S . Application Data                               (57 )                  ABSTRACT
(63) Continuation of application No. 14 /675 ,433, filed on                A system and method for wireless synchronization on a
       Mar. 31 , 2015 , now Pat. No. 10 ,334 ,541 , which is a            network are disclosed . In one embodiment, the wireless
       continuation of application No. 13 /686 ,673 , filed on
       Nov . 27 , 2012 , now Pat. No . 9, 037 , 140 , which is a          device includes a wireless transceiver and processing cir
       continuation of application No . 11 /620, 581, filed on            cuitry. The wireless transceiver wirelessly receives synchro
       Jan . 5 , 2007 , now Pat. No. 8 ,340,672 , said application        nization information including a superframe from a first
       No . 14 /675 ,433 is a continuation of application No .            wireless , reader device , and wirelessly transmits the syn
       13 /875 , 895 , filed on May 2 , 2013 , now Pat. No .              chronization information to a second wireless , reader device
       9, 265 ,043, which is a continuation of application No .           and a portable wireless device , and to wirelessly detect a
       13 /491 ,417 , filed on Jun . 7 , 2012 , now Pat. No .             presence of a portable wireless device . The processing
                           (Continued )                                   circuitry communicates synchronization information to the
                                                                          second wireless , reader device and portable wireless device .
(51) Int . Cl.                                                             The superframe is used to synchronize a wireless data
       H04W    74 /08               ( 2009.01)                             exchange between the third wireless, reader device and the
       H04W    4 /02              ( 2018 . 01)                            portable wireless device .
       H04W    12 /04             (2009.01)
       H04W    56 /00             ( 2009.01)                                                  20 Claims, 42 Drawing Sheets

                                                                     Listen for
                                                                 17 timeslots
                                                                     (- 83ms)


                                                  Tune
                                                 Channel                                     Check for           Proxense
                         Wakeup                                                              Proxense            network
                           timer                                                             Network             detected
                                                                 No
                          expires                              Beacon
                                                                                                ID
                                                               detected
                                                                                    Not a
                                                                                  Proxense
                                                                                   Network
                                 Deep                      Increment
                                 Sleep                      Channel
                                 Mode                       Number
              Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 3 of 67


                                                                       US 10 ,Page
                                                                              455,2533 B2

               Related U . S . Application Data                                       2002/ 0037732 Al        3 /2002 Gous et al.
                                                                                      2002 / 0086690 AL       7 / 2002 Takahashi et al.
      8 ,457 ,672, which is a continuation of application No.                         2002/0105918 AL         8 /2002 Yamada et al .
      11/620 ,577 , filed on Jan . 5 , 2007 , now Pat. No .                           2002 /0128017 Al        9 /2002 Virtanen
      8 ,219 , 129, said application No. 14 /675 ,433 is a con                        2002/0153996 Al 10 / 2002 Chan et al.
      tinuation of application No . 11 /620 ,600 , filed on Jan .                     2002/0177460 A1 11/2002 Beasley et al.
                                                                                      2003/0034877 A1*         2 /2003 Miller ................... B6OR 25 / 246
      5 , 2007 , now Pat. No. 9 , 113 , 464 .                                                                                                         340 /5 .61
(60 ) Provisional application No. 60/ 760 ,362, filed on Jan .                        2003 / 0036416 AL       2 /2003 Pattabiraman et al.
                                                                                      2003 /0109274 Al        6 / 2003 Budka et al.
           6 , 2006 .                                                                 2003 /0117969 Al        6 /2003 Koo et al.
                                                                                      2003 /0117980 A1        6 /2003 Kim et al.
( 56 )                            References Cited                                    2003/0169697 A1 9 / 2003 Suzuki et al .
                                                                                      2003/ 0223394 Al 12/ 2003 Parantainen et al.
                         U . S . PATENT DOCUMENTS                                     2004 /0029620 A1* 2 /2004 Karaoguz ............ H04B 1/ 1615
                                                                                                                                                      455/574
         5 , 392 ,287 A * 2 / 1995 Tiedemann , Jr. .... H04B 1/ 1615                  2004 /0029635    Al     2 / 2004   Giobbi
                                                                          370 /311    2004/0030894     Al     2 / 2004   Labrou et al.
          5 ,410 ,588    A        4 / 1995   Ito                                      2004 /0048570    A1     3 / 2004   Oba et al.
          5 ,506 , 863   A       4 / 1996    Meidan et al.                            2004/ 0048609    A1     3 /2004    Kosaka
         5 ,517 ,502     A       5 / 1996    Bestler et al.                           2004 /0081127 Al        4 / 2004 Gardner et al.
         5 ,623 ,552     A       4 / 1997    Lane                                     2004 /0082385 A1        4 /2004 Silva et al.
          5 ,689, 529    A      11/ 1997      Johnson                                 2004 /0114563 Al        6 /2004 Shvodian
          5 ,760 , 705   A       6 / 1998    Glessner et al.                          2004/0137912 AL         7 /2004 Lin
         6 , 134, 283    A      10 / 2000     Sands et al.                            2004 /0208139 A1 10 / 2004 Iwamura
         6 , 138 ,010    A      10 / 2000    Rabe et al.                              2004/0214582 Al 10 /2004 Lan et al.
         6 , 148 ,210    A      11/ 2000     Elwin et al.                             2004 /0243519 A1 * 12 / 2004 Perttila                      G06Q 20 / 20
         6 , 240 , 076   B1       5 / 2001   Kanerva et al.                                                                                            705 / 75
         6 , 279 , 146   B1       8/ 2001     Evans et al .                           2004 /0252659    Al    12/2004     Yun et al .
         6 , 325 ,285    B1     12 / 2001    Baratelli                                2004 /0253996    Al    12/2004     Chen et al .
         6 ,369 ,693     B1      4 / 2002    Gibson                                   2005/ 0025093    A1     2 /2005    Yun et al.
         6 ,597 ,680     B1 *     7 / 2003   Lindskog                H04W 72 /005     2005 /0040961    A1     2 /2005    Tuttle
                                                                          370 /347    2005/0047386     A1     3 / 2005   Yi
         6 ,728 ,397 B2          4 /2004 McNeal                                       2005 /0049013    Al     3 /2005    Chang et al.
         6 ,788 ,924 B1          9 /2004 Knutson et al.                               2005 /0089000 A1        4 / 2005 Bae et al.
         6 ,795 ,425 B1          9 / 2004 Raith                                       2005 /0090200 A1        4 /2005 Karaoguz et al.
         6 , 839, 542 B2         1/ 2005 Sibecas et al.                               2005 /0094657    Al     5 /2005    Sung et al.
         6 , 879, 567    B2      4 /2005     Callaway et al.                          2005 /0105600    A1     5 /2005    Culum et al.
         6 , 879, 966    B1      4 / 2005    Lapsley et al.                           2005 /0124294    Al     6 / 2005   Wentink
         6 ,889 ,067     B2      5 / 2005    Willey                                   2005 /0141451    A1     6 /2005     Yoon et al.
         6 ,891,822      B1      5 / 2005    Gubbi et al.                             2005 /0152394    Al     7 /2005     Cho
         6 ,957 ,086     B2     10 /2005     Bahl et al .                             2005 /0169292    A1     8 / 2005    Young
         6 , 963, 270    B1     11/ 2005     Gallagher, III et al.                    2005 /0182975    Al     8 / 2005   Guo et al.
         7 ,031, 945     B1      4 / 2006    Donner                                   2005 /0201389  Al       9 /2005 Shimanuki et al.
         7 ,068 ,623     B1 6 / 2006         Barany et al.                            2005/ 0243787  Al      11/2005  Hong et al.
         7 , 130 ,668    B2 10 / 2006        Chang et al.                             2005/ 0272403  Al      12/ 2005 Ryu et al.
         7 ,209,955      B14 /2007           Major et al .                            2006 /0022800  A1       2 /2006 Krishna et al.
         7 ,230 ,908     B2 6 / 2007         Vanderaar et al.                         2006 /0025180  A1       2/ 2006 Rajkotia et al.
         7 ,231, 068     B2 6 / 2007         Tibor                                    2006 /0030353 Al        2 /2006 Jun
         7 ,231, 451     B2 6 / 2007         Law et al.                               2006 /0034250 A1        2 /2006 Kim et al.
         7 ,277 ,737     B1 10 / 2007        Vollmer et al.                           2006 / 0089138 A1 *     4 /2006 Smith ............... HO4W 52 /0229
         7 ,314 , 164    B2  1 / 2008        Bonalle et al.                                                                                         455 /426 . 1
         7 ,349 ,557     B2  3/ 2008          Tibor                                   2006 /0194598 Al        8 / 2006 Kim et al.
         7 ,382,799      B1  6 /2008         Young et al.                             2006 /0195576 Al        8 /2006 Rinne et al.
         7 , 460, 836    B2 12 / 2008        Smith et al.                             2006 /0198337 Al        9 / 2006 Hoang et al.
         7 ,565,329 B27 /2009 Lapsley et al .                                         2006 /0205408    A1     9/ 2006 Nakagawa et al.
         7 ,573,841 B2 * 8 /2009 Lee ... ..........                  H04W 68 /025     2006 / 0238305   Al    10 /2006 Loving et al.
                                                                          370 /311    2006 /0268891    Al    11/2006 Heidari-Bateni et al.
         7 , 583 ,643 B2 * 9 / 2009          Smith ...............    H04W 48/ 16     2006 / 0274711   A1    12/2006 Nelson et al.
                                                                          370 /311    2007 /0008916 AL        1/2007 Haugli et al.
         7 ,620, 184 B2 11/ 2009             Marque Pucheu                            2007 /0038751 A1        2 /2007 Jorgensen
         7 ,724, 720 B25 / 2010              Korpela et al.                           2007/0060095 AL         3 /2007 Subrahmanya et al .
         7 ,796 , 551 B19 /2010              Machiraju et al.                         2007/ 0072636 A1        3 / 2007 Worfolk et al.
         8, 036 ,152 B2 * 10 /2011 Brown .............. H04W 52/ 0216                 2007 /0087682 A1 *      4 /2007 DaCosta ............... H04W 48 / 12
                                                                          370 /311                                                                   455 / 3 .01
         8 ,340 ,672 B2         12 /2012 Brown et al.                                 2007/0109117     A15      /2007    Heitzmann et al.
         8 ,678 ,273 B2          3 / 2014 McNeal                                      2007/0133478     A1     6 /2007    Armbruster et al.
     8 , 856 , 539 B2           10 / 2014    Weiss                                    2007/0174809     A1     7 /2007    Brown et al .
         9 ,037 , 140 B1          5 /2015    Brown                                    2011 /0116358    A9     5 /2011    Li et al.
 2001/0024428 A1                 9 / 2001    Onouchi
 2002/ 0022455 A1                 2/ 2002    Salokannel et al.                       * cited by examiner
Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 4 of 67


  atent        Oct. 22, 2019             Sheet 1 of 42                          US 10 ,455 ,533 B2



                                                                                    Cell boundary

                                                       Wireless
                                                           Link
                           Backend                 .              .
                       Communications
                           channel             RDC                       PDK
                                            (Fixed part)              ( user)




                                       Figure 1

                                     Cell 2

                        POK                                my power 31
                        (user)
                   V   28                                                            PDK
                               RDC                      PDK®                        ( user)
               RDC 1         (Fixed part)              (user) !
             Fixed part)
                            26                                             RDC
                                                                      (Fixed part) | 30
          Cell 1

                                                                           Cell 3

                                       Figure 2
Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 5 of 67


  atent        Oct. 22, 2019         Sheet 2 of 42               US 10 ,455 ,533 B2




                                                                 44
                                  Cel




                                              PDK®
     PDK®                                     (user )
     (user )
                   RDC             RDC           RDC
               ( Fixed part )   (Fixed part) ( Fixed part)
                     46                  48
                                                 50
                                  PDKB
                                  (use
               Cell 1                                   Cell 3




                                Figure 3
    Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 6 of 67


U . S . Patent        Oct. 22, 2019           Sheet 3 of 42                  US 10 ,455,533 B2




                                                                                  60




                                                      PDK®
            POK                                       (user)
           (user)
                         RDC             RDC             RDC
                     ( Fixed part)    (Fixed part) | (Fixed part)
                           70                    72     74
                                        POKP
                                        (user)
            64
                      Cell X
                     Cell 1°
                                          S                    Cell 3
                                                                        68
                                                                                        76

                  CRDC Cell
                                         CRDC
                                      (Fixed part)       62



                                      Figure 4
Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 7 of 67


  atent                       Oct. 22, 2019           Sheet 4 of 42            US 10 ,455 ,533 B2




                      Service and Application
                          Layer Controller                       Wireless RF
                                                    MACK        MAC and PHY
                       86
                                                           94         device

       IUntserfarce   Secure
                        Key
                      Storage
                                          Crypto
                                          Engine
                                                                               182

                                         Volatile                  Power                7 . 80
                   Volatile             Service                 Management
1905            E -commerce
                   Storage              Provider
                                        Storage
                                                     n92                          PDK


                                                Figure 5
Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 8 of 67


     atent           Oct. 22, 2019     Sheet 5 of 42             US 10 ,455 ,533 B2




       Non - Volatile Memory                      Volatile Memory
       Secure Key Storage                     Service Provider Storage
      Public Serial Number                       Service Provider 1
                                                       Profile



 W      Secret Serial Number
     (l.e . Credit Card Number )
            Crypto Key
                                                 Service Provider 2
                                                       Profile
                                                 Service Provider 3
                                                       Profile




                                                 Service Provider n
                                                       Profile



                                   Figure 6
Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 9 of 67


  atent       Oct. 22, 2019          Sheet 6 of 42                   US 10 ,455 ,533 B2




                           Volatile Memory
                      Service Provider Storage
                           Service Provider
                         PDK Identification
                           Service Provider
                          Site Identification
                           Service Provider
                         Service Identification
                           Service Provider
                              Secret Key


                           Service Provider               o Bytes Byte Count
                         variable length data
                   DDDDDDDDDDDDDDDDDDDDDDDDDDDDDDDDDDDD
                                                          to

                          Figure 7
Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 10 of 67


    atent                              Oct. 22, 2019          Sheet 7 of 42                      US 10 ,455 ,533 B2




                                                                                                                100


                                                                                      106
                                                       Service and Application
   Wired
                                                          Layer Controller                         Wireless RF
 connection                                                                      MAC         nie MAC and PHY
                                                                                                              device


                          A
   To /from                                                     System
  Service Service                               Service       Parameters
 Provider
 Back -end    Provider
  system Controller           SPrtoxaecnsk     Provider
                                              Interface      Configuration                                                   102
                                                                 108                            powietniawi           e   tnatututet

                                               Associated        Crypto      Secure                           Power
                                                                                                     Management
                         124                      POK®          Engine        Key
                                               Parameter                     Storage
                                                 Storage
                          118                                                               from 112
                                                Proximity                  Volatile
                                                 Tracking                  Service
                              116 info            PDK®                    Provider
                                                   List                    Storage
                                                                                                         Basic RDC



                                                            Figure 8
    Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 11 of 67



U .S. Patent
           atent                           Oct. 22, 2019             Sheet 8 of 42                                                      US 10 ,455 ,533 B2




                                                                                                                                             130
                                                       104
                                                   w
                 12
                                                             Service and Application
                                                                 Layer Controller                                                     Wireless RF
    Wired                                                                                      MAC                                 MAC and PHY
  connection !
    To /from                                                           System          . . . . .. ... .. ... ... . . . . .                 device
     Service Service                              Service            Parameters
   Back - end i: Provider
    Provider
     system Controller      SPrtoxaecnsk         Provider
                                                 Interface          Configuration              MAC R 134
                                                                        108
                                                  Associated          Crypto        Secure                                              Wireless RF
                        124                         PDK               Engine         Key                                      ham MAC and PHY
                                                  Parameter                         Storage                                          device
                                                   Storage            110                                                       OOOOOO
                            118                                                                                                   112
                                                   Proximity                    Volatile                                                   Power
                                                    Tracking                    Service                                              Management
                            116                      POK®                      Provider
                                                        List                    Storage                                      Commune 114
                                                                                                             .
                                                                                                                             Basic RDC with Dual PHY



                                                                Figure 9
Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 12 of 67


   atent        Oct. 22, 2019                        Sheet 9 of 42                  US 10 ,455 ,533 B2




                                              Timeslot

                          Variable 0 -266 symbols                                        Variable
                                                                                     12 - 40 symbols
                                   Frame (PPDU )                                           FS

   OL 7        AAAAAAAAAAAAAAAAAAAAAAA
                                           254
  VHS HHd                                   PSDU



         Preamble Sequence                                OS
                                                     ????????????????????????????




                                                 i



   AAAAAAAAAAAAAAAA




                                         Figure 10
    Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 13 of 67


U . S . Patent     Oct. 22 , 2019      Sheet 10 of 42   US 10 ,455 ,533 B2




                                    Superframe

      TS. TS. TS. TS. TS.
     Beacon
                                                           15.: TS.
                               Figure 11
    Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 14 of 67


U . S . Patent     Oct. 22, 2019       Sheet 11 of 42   US 10 ,455,533 B2




                              Coordinator Superframe
        SFO SF SF2 SF SFA                                  SFM2 SFm


                               Figure 12
    Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 15 of 67


U . S . Patent            Oct. 22, 2019              Sheet 12 of 42                                                               US 10 ,455,533 B2




                                     Coordinator Superframe
                                                             ?????????????????????????????????????????????????????????????????????????????????????????????????????????????????

      SF, SF, SF2SF : SFA
                                           Superframe
                                                              HHHHHHHHHHHHH



     Beacon

                                                Timeslot
                            Variable 0 -266 symbols
                                                tietotek     t oriteettitieteet toteutettu
                                                                                                             Variable 12 -40 symbols
                                                                                                           toteutettiitetieteettitieteiktietotietokoneettikeitto




                               Frame (PPDU )                                                                                                     IFS
       10     2                           254
      SHR PHR                              PSDU


                                                           when


              Preamble Sequence                            SFD


                   ????




                                                                                         Figure 13
    Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 16 of 67


U . S . Patent     Oct. 22 , 2019    Sheet 13 of 42    US 10 ,455 ,533 B2




                                     Response &
                                     bidirectional
                                    communications




                     Beacons


                                    Figure 14
    Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 17 of 67


U . S . Patent     Oct. 22 , 2019         Sheet 14 of 42          US 10 ,455 ,533 B2




                                                                  Cell boundary
                                                     - 142
                                          Wireless
                                              Link

                                    RDC
                                                        PDK®
                      140                               (user )
                               (Fixed part)




                            Figure 15
    Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 18 of 67


U . S . Patent                               Oct. 22 , 2019             Sheet 15 of 42                     US 10 ,455 ,533 B2




                                                   RDC                                                 PDK®
                              RDC Beacon Timer           w
                                                                     Beacon Broadcast
                                     Exhausted                                                             PDK detects
                                                                                                           beacon and
                                                              PDK Response Broadcast                       broadcasts PDK?
                               RDC detects PDK?              NNNNN

                                                                                                           location Response
                              with close proximity                     Link Request
                               and requests a link
                                          to PDK?                                                          PDK Detects
                                                                                                           request and replies
                                                                        Link Grant                         with link grant
                                RDC detects link
                                 grant and begins
                                                                      Data Exchange
    onSsBPuepraicnofdatmsce   data exchange with
                                            PDK                                                            PDK exchanges


                                RDC determines
                                                     A                     (Periodic data exchange )
                                                                      Data Exchange                    .
                                                                                                           data with RDC


                                                                                                           User walks away




                                                                                                       ?
                               PDK in no longer                                                            from Game
                                   in range and
                              disables game play
                                   CRDC Beacon                       Beacon Broadcast
                                 Timer Exhausted




                                                                     Figure 16
    Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 19 of 67


U . S . Patent                                                                 Oct. 22 , 2019                                                                                 Sheet 16 of 42                  US 10 ,455 ,533 B2




     tutte
               CSF. CSF.|CSF.(CSF; .. CSF.[CSF.
             lekukututukkukukuhkekekekeke   t hetett   betututututututututututututututututututututututututututututututututututututututututototototototokotelotokolatotokokotettu




      MM
                            SFO                                          HINDI
                                                                                         SF
                                                                                                                                                HEIMI
                                                                                                                                                               SF2                                    SFM




                                            Beacons sent                                                                                                                                  RDC / PDK
                                             From CRDC                                                                                                                             Bidirectional communications



                                                                                                                           Figure 17
    Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 20 of 67


U . S . Patent     Oct. 22, 2019                                                                    Sheet 17 of 42                         US 10 ,455,533 B2



                   SF Cnt ( 12 bits )                                                                          TS Cnt (4 bits )




                   Part of Unique User ID (15 bits )


                                                                                                                  te t      4                       XOR
                                                                                                                                                     XOR


                                                                                                                                              XOR


                         twittetutitutitutitutitutitutitutitutitutitutitutitutitutitutitutitutitutitutitutit
                                                                                                                                     XOR
                                                                                                                                  - 12 )

       ??
                         SF Mask                                                                                         TS _ Mask
                                                                                                                             ??




                                                                                                                                  AND



                                                                                                                                            NOR


                                                                                                                                        TX TS Enable

                        Figure 18
    Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 21 of 67


U . S . Patent                  Oct. 22 , 2019   Sheet 18 of 42                           US 10 ,455 ,533 B2




                                                                                  158

                                                                                                    150

    i


    n


                                                                                Backend
                                                               Communications
                                                          RDC1     channel
                                                        (Fixed part )




    Atenai   Server




                      how 164
                                   CRDC
                                (Fixed part )




                                                    .
                                                  Figure 19
                                                            POK?
                                                           (user )

                                                             Y
                                                          RDC2 1
                                                                 :




                                                        (Fixed part)
                                                                     pm 162




                                                                      _
                                                                          156
                                                                             Backend
                                                                          Communications
                                                                              channel




                                                                                    om 160
    Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 22 of 67


U . S . Patent             Oct. 22, 2019            Sheet 19 of 42              US 10 ,455,533 B2




      CRDC           RDC 1 RDC2                                POK®        Server
       Beacon Broadcast         w




                                                            PDK Detects
                                    PDK® Response Broadcast beacon   and
                                                            broadcasts PDK
                                                            location Response

                                w   Send PDK D and
                                    Signal Quality to Server
                                    Send PDK? ID and
                                    Signal Quality to Server
                                                                                Server
                                                                                 application logs
                                                                                POK® ID and
                                                                                 signal quality
                                                                                metrics for

        Beacon Broadcast        w                          PDK Detects
                                                                                location tracking


                                    PDK Response Broadcast beacon   and
                                w




                                                           broadcasts PDK?
                                                           location Response
                                    Send PDK ID and                             Server
                                    Signal Quality to Server
                                                                                application logs
                                    Send POKID and                              PDK ID and
                                    Signal Quality to Server                    signal quality
                                                                                metrics for
                                                                                location tracking
                       W

                                               Figure 20
    Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 23 of 67


U . S . Patent                           Oct. 22 , 2019                                                        Sheet 20 of 42                   US 10 ,455 ,533 B2


                                          180                                      182                                    184
                                          Celf
                                          4                                        5
                                                                                   Ceil                                   6
                                                                                                                          Cel

     CboueRndlDarCyBOnlye172acon                                                                                          -




                                                                          -   --          -- - - -             -




                                           1R9E2CIprihFixed
                                                                                    194

                                                                                     RW              poFixed
                                                                                                               can on
                                                                                                                        7c196RDC    )
                                                                                                                                    pat
                                                                                                                                    Fixed
                                                                                                                                    (

                                   ?
                                   198

                                                      POK®         )
                                                                   user
                                                                   (
                                                                                                                                            .
                                                                                                                                                        21Figure
                                                                                                                            RDO
                                                                                                                            . (Fixedpart)
                                                     p(fairxtesd
                                                                                     RO              :
                                                                                                     part
                                                                                                     Fixed
                                                                                                     (
                                                                                                                                                  -
                                                                                                                                                  -




                                            1865


                                                                                                                                                         170
                                         -
                                         1
                                         {
                                         Ce
                                                                                   2
                                                                                   Cell                                   3
                                                                                                                          {
                                                                                                                          Ce




                                          174                                      176                                    178
Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 24 of 67


   atent                  Oct. 22, 2019                 Sheet 21 of 42              US 10 ,455 ,533 B2




    SFO         SF 1        SF 2          SF 3          SF4              SF 15           SFO




                150Bevon 181 182 183 184 ... 1815             TS 3




  TS O Beacon      TS 1            TS 2          TS 3         TS 4               TS 15




                                           Figure 22
Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 25 of 67


   atent                   Oct. 22, 2019                  Sheet 22 of 42         US 10 ,455 ,533 B2




               CRDC                        RDC1                    RDC2          PDKB
               CHAN 1                      CHAN 1               CHAN1

  CRDC Beacon
  timer expires             C -Beacon                                              PDK Receives
  and updates                                                                      C -Beacon and
  Superframe                                                                       responds on its
  information and                                                                  next predefined
  broadcasts                                                                       odd timeslot
                                                      POK? _Location _Response
                  AA A
                         RDC 1 collects          RDC 2 collects
                         and logs PDK            and logs PDK
                         information and         information and
                  L      sends it to the         sends it to the
                         server                  Server
  CRDC Beacon
  timer expires             C - Beacon                                             PDK® Receives
  and updates                                                                      C -Beacon and
  Superframe                                                                       responds on its
                                                                                   next predefined
                                             .




  information and
  broadcasts                                                                       odd timeslot
                                                      PDK® Location Response
                         RDC 1 collects          RDC 2 collects
                         and logs PDK            and logs PDK®
                         information and         information and
                         sends it to the         sends it to the
                         Server                  server




                                                 Figure 23
    Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 26 of 67


U . S . Patent               Oct. 22, 2019                                     Sheet 23 of 42                         US 10 ,455,533 B2



     CRDC                    RDC1                                          RDC1                            POK
     CHAN 1                 CHAN 1                                        CHAN 2
                          ?????????????????????????????????????????????????????????????????????




              C -Beacon                                                                                            PDK Receives
                                                                                                                   C -Beacon and
                                                                                                                   responds on its next
                                                                                                                   predefined even
                                                                                                                   timeslot
                                                      POK?_ Location _Response
         RDC detects
         response from
         PDK and
         indicates to the
         POK? to change                                Switch Channel Command
         channels and look                           With this RDC ID and Chan #
         for this RDC ID                                                                                           PDK Receives
                                                                                           PDK? Request            RDC response and
                                                                                         With own ID and           changes channel and
                                                                                                  RDC ID           transmits PDK ID and
                                                                                                                   RDC ID
                                          RDC detects
                                          PDK on
                                          association
                                           channel and                                        PDK® Grant           PDK receives grant
                                           grants access

                                                                                           Data Exchange
                                                                                                             MAR   and begins data
                                                                                                                   exchange with RDC


                                                                                     Communications
                                                                                      continues until user
                                                                                     walks away or RDC
                                                                                      terminates link




                                                                  Figure 24
    Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 27 of 67


U . S . Patent                 Oct. 22, 2019                  Sheet 24 of 42                                            US 10 ,455,533 B2



                      Beacons sent
                       From RDC




             Sfo.                  SF1 seyyen
           MIl                                     TTTTTTTTTTTT                            .. . ..                  M


                                         Beacon Frame                                                                      IFS

     La




          SHR | PHR                          PSDU                                                     FCS
                                                         * * ** * * * * ** * ** * * * ** * ** * * *
                                                      Superframe Count

                                                                                                            Frame Check Sequence

                                                    Network Format


                                                Superframe Length


                                         C - Superframe Length

                                    RDC ID


                               Site ID


                         Proxense Network ID
                                                                                                            Figure 25
Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 28 of 67


   atent           Oct. 22, 2019         Sheet 25 of 42                   US 10 ,455 ,533 B2




                                        Listen for
                                       17 timeslots
                                        (- 83 ms )


                    Tune
                   Channel                                    Check for
 Wakeup                                                       Proxense          Proxense
                                                              Network           network
   timer                               No                                       detected
  expires                            Beacon
                                     detected
                                                      Not a
                                                  Proxense
                                                  Network
           Deep                Increment
           Sleep                   Channel
           Mode                    Number




                             Figure 26
    Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 29 of 67


U . S . Patent                  Oct. 22 , 2019         Sheet 26 of 42            US 10 ,455 ,533 B2




                                RDC                                 PDK®
       RDC Beacon Timer                     Beacon Broadcast
              Exhausted                                                 POK detects an RDC
                                                                        beacon in broadcast
                                                                        mode and broadcasts
                                       POK® Response Broadcast          PDK location Response
     RDC detects PDK in
        close proximity and
     determines PDK® D is
          not in authorized               Wait for Authorization
                  database                                              PDK Detects the "Wait .
                                                                        for Authorization "
                                                                        command and waits for
       Game application is                                              the next beacon
          notified of a close
     proximity PDK® that is
         not registered and
    refuses authorization of
                      PDK®
              RDC Beacon                   Beacon Broadcast             PDK® detects the
          Timer Exhausted                                               beacon with the same
                                                                        RDC ID and broadcasts
                                        PDK®Response Broadcast          PDK location Response
     RDC detects PDK? ID
         and responds with
       "PDK Authorization
                    Denied "            PDK® Authorization Denied
                                                                        POK? detects the "PDK®
                                                                        Authorization Denied ,
                                                                        and quits responding to
                                                                        this RDC Beacon


                                          Figure 27
    Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 30 of 67


U . S . Patent                                   Oct. 22, 2019        Sheet 27 of 42                       US 10 ,455,533 B2




                                                        RDC                                         PDF®
                                       RDC Beacon                Beacon Broadcast                     PDK detects an RDC
                                    Timer Exhausted
                                                                                                      beacon in broadcast
                                                                                                      mode and broadcasts
                                                              PDK® Response Broadcast                 PDK® location
                                RDC detects PDK in                                                     Response
                                  close proximity and
                                 determines PDKID
                                      is in authorized             Link Request
                                             database               **                                 PDK Detects
                                                                                                       request and replies
                                                                     Link Grant                       with link grant
                                     RDC detects link
                                   Grant, begins data
      onSsBPuepraicofndatmsce    exchange with PDK
                                and enables game for
                                                 play             Data Exchange                        PDK exchanges
                                                                                                       data with RDC
                                                                        (Periodic data exchange )
                                                                  Data Exchange
                                                                                                       Userwalks away
                                   RDC determines                                                      from game
                                 POK® in no longer in
                                   range and returns
                                   game to idle mode

                                      CRDC Beacon                Beacon Broadcast
                                    Timer Exhausted



                                                                  Figure 28
    Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 31 of 67


U . S . Patent           Oct. 22 , 2019       Sheet 28 of 42           US 10 ,455 ,533 B2




                  Beacons sent
                   From RDC




          SFO
       MITT
                            SF ,
                        UTTTTTTTTTTTTI    HITTTM
                                                                SF31
                                                     • . • . . MTI
                                                                           SFO
                                                                           TI
         POK? 1                            PDK? 2


                                         Figure 29
    Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 32 of 67


U . S . Patent     Oct. 22 , 2019     Sheet 29 of 42    US 10 ,455 ,533 B2




                      RDC1          PDK®        RDC 2
                                    (user )




                               Figure 30
    Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 33 of 67


U . S . Patent     Oct. 22, 2019        Sheet 30 of 42                 US 10 ,455,533 B2




                                    Casino Floor and
                                   Gaming Table area
                                                 212


                                                  Electronic gaming area 214
                                   XX



                                                                  POK?
                                                                  (user )
                                                       Registration            210
                                              Entrance Cell


                                                   216                         pr 220
                                                              Central Server



                               Figure 31
    Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 34 of 67


U . S . Patent              Oct. 22 , 2019         Sheet 31 of 42           US 10 ,455 ,533 B2




                                              Player 4 .
                            Player 3                          Player 5

                 Player 2                                                 Player 6



      Player 1                                 gener 246                             Player 7



                                               Dealer
                                                RDC
                                                Cell
                                                                    230




                                             Figure 32
    Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 35 of 67


U . S . Patent                           Oct. 22, 2019                                     Sheet 32 of 42             US 10 ,455,533 B2




                                                                               Electronic Gaming Cells
        PDK Location Iracking Cells
                                                                                                    .
                                                                                                    4we

                                                                                                            Players

                                                                                                                          Table Cells



                                                                                       .
                                                                               . .
                                                                          ..

                                                                   .. .

                                                      .
                                                          ..
                                                               .                                                          Dealer
                         ci
                          94                     .
                         #     Itt   .
                                             .

                               390       .       vo
                     .




                 CRDC a 250




                                                                               Central Server

             CRDC Cell Boundary
                                                                                     252


                                                                               Figure 33
    Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 36 of 67


U . S . Patent                        Oct. 22 , 2019                                                   Sheet 33 of 42                           US 10 ,455 ,533 B2




      CRDC            RDCX RDCY                                                                                            ?pk®              Server
       Beacon Broadcast
        *    * * ** * ** * * * **   ** * * * ** * * *   * * * * * * * * * * * * * * * * * * * * * * ** * * * * * * * * *

                                                                                                                            PDK Detects
                                                          PDK® Response Broadcast                                           beacon and
                                                                                                                            broadcasts PDK
                                                                                                                            location Response
                                                            Send PDK® ID and                                                                    Server
                                                            Signal Quality to Server                                                            application logs
                                                            Send PDK® D and                                                                     PDK ID and
                                                            Signal Quality to Server                                                            signal quality
                                                                                                                                                metrics for
                                                                                                                                                location tracking
       Beacon Broadcast
             e     ntrennen



                                                                                  PDK® Detects
                                                          PDK® Response Broadcast broadcasts PDK                            beacon and
                                                                                  location Response
                                                             Send PDK D and
                                                             Signal Quality to Server                                                           Server
                                                                                                                                                application logs
                                                            Send PDK D and                                                                      POK " ID and
                                                            Signal Quality to Server                                                            signal quality
                                                                                                                                                metrics for
                                                                                                                                                location tracking


                                                                    Figure 34
    Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 37 of 67


U . S . Patent     Oct. 22, 2019         Sheet 34 of 42             US 10 ,455,533 B2




                               M

     .




                                         sou
     LOUDY




                    CRDC Cell Boundary
                                                   Central Server
                                                   Central Server



                            Figure 35
Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 38 of 67


   atent                 Oct. 22, 2019                  Sheet 35 of 42                    US 10 ,455 ,533 B2




            Central       CRDC                   RDC1              RDC1
            Server       CHAN 1               CHAN 1               CHAN 2                 PDK®
                                  C -Beacon
                                   MAN
                                                                                            PDK Receives
                                                                                            C -Beacon and
                                                         POK? _ Location Response           responds on its
                PDK detected with ID and SQ                                                 next predefined
   Receives                                                                                 timeslot
   POK " Info
 and decides     Server Requests POD connection
  to validate
       PDK
                                  C -Beacon
                                                                                            PDK® Receives
                              RDC detects                                                   C -Beacon and
                              response from              PDK Location Response              responds on its
                              PDK and                                                       next predefined
                              indicates to the                                              timeslot
                              PDK to change              Switch Channel Command
                              channels and              With this RDC ID and Chan #
                              establish a link                                               POK® Receives
                              with this RDC ID                          POK® Request        RDC response
                                                                        With own D and       and changes
                                                                             RDC ID          channel and
                                                   ROC detects                               transmits POK
                                                   PDK® on                                   ID and RDC ID
                                                   association
                                                   channel and              PDK® Grant
                                                   grants access                             PDK receives
                                                                                             grant and
                                                                        Data Exchange        begins data
                      Data Exchange RDC & Central Server                RDC & PDK            exchange with
  Validates                                                                                  RDC
   data and
 terminates                                                            Terminate Link &
     the link                   Terminate Link                         return to beacon     PDK® returns to
                                                                                            beacon channel
                                  C -Beacon
                                                                                            POK? Receives
                                                                                            C -Beacon and
                                                         POK® Location Response             responds on its
                                                                                            next predefined
                                                                                            timeslot



                                                 Figure 36
    Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 39 of 67


U . S . Patent                 Oct. 22 , 2019         Sheet 36 of 42                  US 10 ,455 ,533 B2




                 No More
                  CRDC                 Enter discovery mode
                 Channels

                Access                     No
                 other                   Beacon
                 CRDC                   Detected
               Channels                                                  Wait for
                                                                         Timeslot
                                                        Beacon
                                                       Detected
           Select
            new                              Listen
          Channels                            for
                                            Beacon                                            Perform
                                                                                             CSMA -CA
                                                                 Busy
                                                               Channel
                        Tune                                                                   Clear
                      Receiver                                                                Channel
                                              Wrong
         Wakeup                             Superframe                                Transmit
              timer                                                                     PDK
          expires                                                                     Location
                                                                                     Response


                                     Setup for
                                       Next
              Sleep                  Wakeup
              Mode                  superframe
                                                              Wait for
                                                               RDC
                                                            Response
                                                 NO RDC
     Wakeup                                      response
      timer                                                                         PDK changes to
                                                                                    alternate channel
                                                                          RDC change
                                                                          channel response
                                       Figure 37
    Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 40 of 67


U . S . Patent                                         Oct. 22, 2019                 Sheet 37 of 42                        US 10 ,455,533 B2



                                                                                 Electronic Game Housing

                                                                        Basic RDC with DualPHY
                                                                             Service and Application
                                                                                 Layer Controller                         Wireless RF
                                                                                                                         MAC and PHY
                                                                                         System             MAC              device
       To/From                                  Service               Service          Parameters
    Central Server                             Provider              Provider               &
     Via Wireline                             Translator             Interface        Configuration         MAC
                                               Interface                                                                  Wireless RF
                                                                                                                         MAC and PHY
                                                                     Associated        Crypto                                device
                                                                       PDK             Engine          Secure
                                                                                                         Key
                                                                                                                                              *




     From AC                                 Power                   Parameter                                                                *


                                                                                                                                              *




       Outlet                                Supply                   Storage                          Storage                                *


                                                                                                                                              *


                                                                                                                                              *




                                                                                                                                              *




                                                                      Proximity                       Volatile                                *


                                                                                                                                              *




                                                                      Tracking                      Service                                   *


                                                                                                                                              *




                                                                       PDK                         Provider
                                                                                                                                              *


                                                                                                                                              *




                                                                        List                         Storage


                     C                   O     URRURORRORRORRORROR


                                                                                    Electronic Game
       To /From          08:00dododo
                                                    Service                                                                        User
    Central Server                                  Provider                                                                      Display
     Via Wireline                               Interface                                                                         Interface
                                                                                     Microcontroller
                                                                                            &
                                                                                       Application
                                       pinapasama
                                                                                        Software
                                                    Power                                                                          User
     From AC                                                                                                                        Input
      Outlet
                         odb0ci                     Supply                                                                        Interface

                         do                                                                                       YYYYYYYYYYYYY




                                                                          Figure 38
    Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 41 of 67


U . S . Patent                            Oct. 22 , 2019                                             Sheet 38 of 42                          US 10 ,455 ,533 B2


                 Central                                Electronic
                  Server                                  Game                                       RDC                POK®                     Player
                                                                                                           POK response PDK Detects
      Central Server           RDC Detected PDK?D & SQ                                                                     C -Beacon (not shown )
                                                                                                                           and responds
      Detects POK
     ID and looks up
         user name | Send command
                     to ask player to
                       play

                                                                                       Visible and /or audio display with users first name           Player sees
                                                                                                                                                     the game and
                                                                                                                                                     walks up and
                       Send status that                                                      Player presses a button on the game                     presses a
                       player has                                                                                                                    button
                       responded via
                       game interface
      Central Server
      Detects Users
       response and
           request a         Command RDC to make PDK
       connection to                                  connection
           the PDK
                                                                                                           PDK response | POK Detects
                                                                                                                           C - Beacon (not shown )
                                                                                                                           and responds
                                                                                                           Switch Channel
                                                                                                             Command      POK® Detects switch
                                                                                                                           channel and goes to
                                                                                                      PDK Link Request alternate channel and
                                                                                                                       requests a link
                                                                                  RDC detects
                                                                                       request and
                                                                                       Grants Link     PDK Link Grant POD Detects Grant
                                                                                                                      and begins periodic
                                                                                                        Data Exchange data exchange via
                                                                                association
      Central Server      RDC reports Link connected
             Detects
     association with Send command
      PDK occurred to display " press
        and instructs
      player to press PDK button now
          their PDK                               Visible display " Press PDK button now "                                                           Player sees
               button                                                                                                                                the message
                                                                               POK? button depressed                                                 and presses
                                                                                                                                                     their PDK
                                                               PDK button                                                                            button
                                                                                                       depressed status
      Central Server
                               PDK button depressed status
                           toteutettotettotettotettotettotettotuttututututututustutt

      detects player
      pressed PDK
          button and Enable game for
         enables the       play
       game for play            TERRIER




                                                                                          Figure 39
    Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 42 of 67


U . S . Patent                     Oct. 22 , 2019                        Sheet 39 of 42                     US 10 ,455 ,533 B2



                   Central            Electronic
                    Server                Game                     RDC                   PDK                    Player

     Central Server
        enables the     Enable game for
      game for play            play
       and enables
      PDK polling                                                      Player interacts with game
                                                                  vy                                                Player plays
                                                                                                                    the game
                                Enable PDK Polling
                                                  RDC Periodically  PDK Poll PDK Detects
                                                   Polls PDK and               Polland responds
                                                  checks response PDK response
                              RDC reports Link connected
                                                 RDC Periodically           PDK® Poll       PDK Detects
                                                  Polls PDK and                             Poll and responds
                                                 checks response         POK® response                               Playerwalks
                                                                                                                    away from
                                                                                                                     game
                              RDC reports Link connected
                                            w at e RDC Periodically         PDK Poll
                                            w


                                                  Polls PDK but             POK® Poll
                                                 no response , so
                                                 it retries 2 more
                                                               times        PDK Poll
                                            ww
     Central Server
                             RDC reports PDK? out of range
    Detects POD IS
       no longer in
          range and
    returns game to
             its idle    Return to idle
          condition                              Game returns to
                                                 normal idle
                                                  screen
                         Request game
     Central Server         statistics
          Requests                                Statistics for
       statistics for                             player
         player and                               packetized and
     stores them in     Return statistics         sentback to
     local database                               Ceniral Server



                                                           Figure 40
    Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 43 of 67


U . S . Patent          Oct. 22 , 2019                            Sheet 40 of 42                                      US 10 ,455 ,533 B2




                                                             Electronic Game Housing

                                                   Basic RDC with Dual PHY
                                                          Service and Application
                                                              Layer Controller                                         Wireless RF
                                                                                                                      MAC and PHY
                                                                              System                     MAC             device
                        Service                Service                     Parameters
                        Provider              Provider
                       Translator            Interface                   Configuration                   MAC
                        Interface                                                                                     Wireless RF
                                                                                                                      MAC and PHY
                                             Associated                     Crypto                                       device
                                               POK                         Engine                 Secure
                       Power                 Parameter                                              Key
                       Supply                   Storage                                          Storage
                      rinn

                                               Proximity                                        Volatile
                                               Tracking                                        Service
                                                 PDK                                           Provider
                                                   List                                         Storage
                                      ?????????????????????????????????????????????????????????????????????????????




                      RDC Interface                                  Electronic Game

                         Service                                                                                             User
        To /From        Provider                                                                                           Display
     Central Server     Interface                                                                                          Interface
      Via Wireline                                                     Microcontroller
                                                                           Application
                                                                            Software
                         Power                                                                                               User
      From AC            Supply                                                                                              Input
       Outlet                                                                                                              Interface




                                                       Figure 41
    Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 44 of 67


U . S . Patent                   Oct. 22 , 2019                    Sheet 41 of 42                           US 10 ,455 ,533 B2



               Central                 Electronic
               Server                   Game                    RDC                       PDK®                    Player

                                               RDC Detected
                                                                         POK response PDK Detects
                                               PDK® ID & SQ                                  C -Beacon (not shown )
                      RDC Detected                                                           and responds
    Central Server    POK® D & SQ
    Detects PDK®
      D and looks     Send PDK
    up user name      information to Game
                      With free game
                      indicator
                                                      Visible and /or audio display with users first name             Player sees
                     Game alerts user via
                      visible or audio and                                                                            the game
                             detects player                 Player presses a button on the game                       andwalks up
                                  response                                  UUUUUUUUUUU                               and presses
                                                                                                                      a button
                                              Command RDC
                                              to make POK
                      Game alerts RDC to        connection
                     start PDK connection
                                                                         POK response PDK® Detects
                                                                                             C -Beacon (not shown )
                                                                                             and responds
                                                                         Switch Channel
                                                                           Command      PDK Detects switch
                                                                                            channel and goes to
                                                                                 altemate channel and
                                                                PDK Link Request requests
                                                    RDC detects                           a link
                                                    request and
                                                     Grants Link         PDK Link Grant
                                                                                            PDK Detects Grant
                                                                                       and begins periodic
                                                                         Data Exchange data exchange via
                                                                                            association
                                              RDC reports Link
                                                    connected
                           Game Detects
                         association with
                      PDK occurred and
                       instructs player to
                        press their PDK                    Visible display " Press POD button now !                   Player sees
                                   button                                                                             the message
                                                                                                                      and presses
                                                                                            PDK button depressed their POK
                                                                   TIL    POK button
                                                                         depressed status
                                                                                                                      button
                                                PDK button
                     Game detects PDK         depressed
                                                presseusstatus
                     pressed and enables
                                the game


                                                        Figure 42
  Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 45 of 67



U.S.Patent
        atent                       Oct. 22, 2019                           Sheet 42 of 42                                   US 10 ,455 ,533 B2



               Central                    Electronic
                      Ver                   Game                    RDC                                 POK ®                       Player

                       Enable Game for
                                Play
                                                                     Player interacts with game
                                                                            wwwwwwwwwwwwwwwwwwwwwwwww      w    wwwwwwwwwwwwwwwww       Player plays
                                                                                                                                        the game
                                                   Enable PDK
                                                       Polling
                                                                                   POK® Poll              PDK Detects
                                                                                                          Poll and responds
                                                                              PDK response
                                                   RDC reports
                                                  Link connected
                                                                                    PDK Poli              PDK Detects
                                                                                                          Poll and responds
                                                                              PDK response                                              Playerwalks
                                                                                                                                         away from
                                                   RDC reports                                                                          game
                                                  Link connected
                                                RDC Periodically
                                                                                    PDK Poll
                                                   polis PDK but                    PDK Poll
                                                 no response , SO
                                                 it retries 2 more
                                                             times                 POK Poll

                             Game returns          RDC reports
                             to normal idle PDK out of range
                                                                     h
                                screen And




                                                                     TENR
                              sends player
                            out of range to
                            Central Server
                            Player out of
                               range
   Central Server
      Detects the
     player out of      Request game
       range and             statistics
        requests                                 Statistics for
         statistics                              player
                                                 packetized and
   Central Server Return Statistics              sent back to
  Stores statistics                              Central Server
           in local
     database for
      that player

                                                          Figure 43
         Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 46 of 67


                                                         US 10 ,455,533 B2
   WIRELESS NETWORK SYNCHRONIZATION                                          and generally improving communications and data
       OF CELLS AND CLIENT DEVICES ON A                                      exchange are challenges faced by many businesses and
                          NETWORK                                            organizations. Ensuring that these processes are safe , effi
                                                                             cient, reliable, and simple is important to companies, mer
            CROSS -REFERENCE TO RELATED                                 5 chants , service providers, users , and consumers . Well
                     APPLICATIONS                                         known technologies such as user -specific magnetic cards
                                                                             (e. g., credit and debit cards, employee badges ), and more
   The present application claims priority , under 35 U . S . C .   recent developments such as contactless cards designed to
$ 120 , to U .S . patent application Ser. No . 14 /675 ,433 , filed allow access or authorization when placed near a compatible
Mar. 31 , 2015 , entitled “ Wireless Network Synchronization 10 reader, are examples of attempts to address the need to instill
of Cells and Client Devices on a Network ,” which claims                     efficiency and integrity in , for example , the general classes
priority to U . S . patent application Ser. No . 13 /686 ,673 , filed        of transactions described above .
Nov. 27 , 2012 and entitled “ Wireless Network Synchroni
zation of Cells and Client Devices on a Network ,” which                                            SUMMARY
claims priority to U . S . patent application Ser. No. 11/620 , 15
581, filed Jan . 5 , 2007 and entitled “Wireless Network                       According to at least one aspect of one or more embodi
Synchronization of Cells and Client Devices on a Network ,"                  ments of the present invention , a system includes: a first
which claims the benefit of U .S . Provisional Patent Appli - wireless device having a first range of wireless coverage; a
cation No . 60 / 760 , 362 , filed Jan . 6 , 2006 and entitled second wireless device having a second range of wireless
" Securing Transactions Between an Electric Key and Lock 20 coverage ; and a synchronization device having a third range
Within Proximity of Each Other,” the entireties of which are                 of wireless coverage and configured for wireless communi
hereby incorporated by reference .                                           cation with the first wireless device, the second wireless
   The present application also claims priority , under 35                   device and a portable wireless device , the synchronization
U .S . C . $ 120 , to U .S . patent application Ser. No. 14 /675 , 433 , device configured to wirelessly transmit a superframe that
filed Mar. 31 , 2015 , entitled “ Wireless Network Synchroni- 25 includes system information , where an operation of the first
zation of Cells and Client Devices on a Network ,” which                     fixed wireless device and an operation of the second fixed
claims priority to U . S . patent application Ser. No . 13 /875 ,            wireless device are coordinated based on synchronization
895 , filed May 2 , 2013 and entitled “ Dynamic Real- Time                   information wirelessly broadcast by the synchronization
 Tiered Client Access," which claimspriority to U .S . appli                 device. The portable wireless device configured for com
cation Ser . No. 13/491,417, filed Jun . 7 , 2012 and entitled 30 munication with the synchronization device , the portable
“ Dynamic Real- Time Tiered Client Access,” which claims wireless device configured to locate any of the first wireless
priority to U . S . application Ser.No. 11/620 ,577, filed Jan . 5 .         device , the second wireless device and the synchronization
2007 and entitled " Dynamic Real - Time Tiered Client                        device to facilitate wireless tracking and enable a user that
Access ,” which claims the benefit , under 35 U .S . C . $ 119, of           is associated with the portable wireless device to access at
U . S. Provisional Patent Application No . 60 /760,362, filed 35 least one of an application , an asset and a service.
Jan . 6 , 2006 and entitled “ Securing Transactions Between an      According to at least one other aspect of one or more
Electric Key and Lock Within Proximity of Each Other,” the embodiments ofthe present invention , the first range and the
entireties of which are hereby incorporated by reference .                   second range of wireless coverage at least partially overlap .
   The present application further claims priority , under 35                   According to at least one other aspect of one or more
U .S . C . $ 120 , to U .S . patent application Ser. No. 14 /675 , 433 , 40 embodiments of the present invention , an operation of the
filed Mar. 31 , 2015 , entitled “ Wireless Network Synchroni                 portable wireless device located in at least one of the first
zation of Cells and Client Devices on a Network ,” which                     range and the second range is coordinated using the syn
claims priority to U .S . patent application Ser. No. 11/620 ,               chronization information .
600 , filed Jan . 5 , 2007 and entitled “ Dynamic Cell Size          According to at least one other aspect of one or more
Variation Via Wireless Link Parameter Adjustment,” which 45 embodiments of the present invention , the first wireless
claims priority, under 35 U .S . C . $ 119 , of U .S . Provisional device and the second wireless device are arranged to
Patent Application No. 60/ 760 , 362, filed Jan . 6 , 2006 and               communicate with another wireless device .
entitled “ Securing Transactions Between an Electric Key                        According to at least one other aspect of one or more
and Lock Within Proximity of Each Other,” the entireties of                  embodiments of the present invention , at least one of the first
which are hereby incorporated by reference .                            50 wireless device and the second wireless device comprises a
   Applicants hereby notify the USPTO that the claims of the                 first wireless transceiver and a second wireless transceiver.
present application are different from those of the aforemen                 The first wireless transceiver arranged to monitor transmis
tioned related applications . Therefore , Applicant rescinds                 sion by the synchronization device . The second wireless
any disclaimer of claim scope made in the parent applica                     transceiver arranged to wirelessly communicate with the
tions , grandparent applications or any other predecessor 55 portable wireless device in proximity to the at least one of
applications in relation to the present application . The the first wireless device and the second wireless device .
Examiner is therefore advised that any such disclaimer and         According to at least one other aspect of one or more
 the cited reference that it was made to avoid may need to be embodiments of the present invention, at least one ofthe first
revisited at this time. Furthermore , the Examiner is also      wireless device and the second wireless device comprises a
reminded that any disclaimer made in the present application 60 single transceiver arranged to periodically monitor transmis
should notbe read into or against the parent applications, the               sion by the synchronization device and further arranged to
grandparent applications or any other related application .                  wirelessly communicate with the portable wireless device in
                                                                             proximity to the at least one of the first wireless device and
                        BACKGROUND                                           the second wireless device.
                                                                        65     According to at least one other aspect of one or more
   Optimizing sales transactions, providing secure access to                 embodiments of the present invention , the synchronization
physical and digital assets, uniquely identifying individuals,               device is arranged to transmit a security update . According
        Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 47 of 67


                                                    US 10 ,455 ,533 B2
to at least one other aspect of one or more embodiments of            of the first wireless device , the second wireless device and
the present invention , the system further comprises a central        the network device to enable a user to access at least one of
server configured to gather information from the first wire -         an application , an asset and a service .
less device and the second wireless device . According to at             The features and advantages described herein are not all
least one other aspect of one or more embodiments of the 5 inclusive , and, in particular, many additional features and
present invention , the central server is operatively connected      ad
                                                                     advantages will be
                                                                                   apparent to those skilled in the art in view
to at least one of the first wireless device and the second   of the following description . Moreover, it should be noted
wireless device via a wired connection .                      that the language used herein has been principally selected
   According to at least one other aspect of one or more      for
                                                              h readability
embodiments of the present invention , a wireless commu - 10 been    selected
                                                                               and instructional purposes and may not have
                                                                              to circumscribe the present invention .
nication in the system is dependent on an IEEE 802. 15 .4
 2003 protocol.                                                           BRIEF DESCRIPTION OF DRAWINGS
   According to at least one other aspect of one or more
embodiments of the present invention , use of a service
provided by the system is accessible with the portable 15 FIG . 1 shows a single wireless cell in which a reader
                                                              decoder circuit (RDC ) and a personal digitalkey (PDK ) are
wireless device , wherein successful access depends at least present
partially on a security mechanism provided in at least one of          .
the first wireless device and the second wireless device .       FIG  .  2 shows partially overlapping RDC cells .
   According to at least one other aspect of one or more                 FIG . 3 shows synchronized partially overlapping RDC
embodiments of the present invention , at least one of the first 20 cells .
wireless device and the second wireless device is arranged             FIG . 4 shows a synchronized multi- cell system in accor
to simultaneously detect presence of a plurality of portable        dance with one or more embodiments of the present inven
wireless devices in proximity to the at least one of the first        tion .
wireless device and the second wireless device .                         FIG . 5 shows a PDK in accordance with one or more
   According to at least one other aspect of one or more 25 embodiments of the present invention .
embodiments of the present invention , at least one of the first         FIG . 6 shows a portion of the PDK shown in FIG . 5 .
wireless device and the second wireless device is further    FIG . 7 shows a portion of the PDK shown in FIG . 5 .
arranged to differentiate among the plurality of simultane   FIG . 8 shows an RDC in accordance with one or more
ously detected portable wireless devices .                 embodiments of the present invention .
   According to at least one other aspect of one or more 30 FIG . 9 shows an RDC in accordance with one or more
embodiments of the present invention , the at least one of the        embodiments of the present invention .
firstwireless device and the second wireless device is further          FIG . 10 shows an arrangement of a timeslot in accordance
arranged to coordinate a plurality of data exchanges with the         with one or more embodiments of the present invention .
plurality of simultaneously detected portable wireless                   FIG . 11 shows a superframe in accordance with one or
devices.                                                           35 more embodiments of the present invention .
  According to at least one other aspect of one or more                  FIG . 12 shows a coordinator superframe in accordance
embodiments of the present invention , the plurality of data with one or more embodiments of the present invention .
exchanges is coordinated based on the synchronization           FIG . 13 shows an overall framing structure in accordance
information .                                                with one or more embodiments of the present invention .
  According to at least one other aspect of one or more 40 FIG . 14 shows an RDC beacon for use in a single cell
embodiments of the present invention , the synchronization   system in accordance with one or more embodiments of the
device is a standalone device .                                       present invention .
  According to at least one other aspect of one or more                  FIG . 15 shows a single cell system in accordance with one
embodiments of the present invention , an apparatus                   or more embodiments of the present invention .
includes: a physical, portable key device , wherein the key 45           FIG . 16 shows a PDK -RDC handshake in accordance
device including a wireless transceiver adapted to wirelessly         with one or more embodiments of the present invention .
receive synchronization information from a network device ,             FIG . 17 shows a coordinator beacon configuration in
and processing circuitry adapted to synchronize its operation         accordance with one or more embodiments of the present
based on a superframe that includes system information and invention .
a timing of a framing structure, received from any of a first 50 FIG . 18 shows a PDK transmit timeslot enable operation
wireless device, a second wireless device and a synchroni- in accordance with one or more embodiments of the present
zation device to facilitate wireless tracking and enable a user       invention .
that is associated with the portable key device to access at             FIG . 19 shows a location tracking system configuration in
least one of an application, an asset and a service .        accordance with one or more embodiments of the present
   According to at least one other aspect of one or more 55 invention .
embodiments of the present invention , a method for facili -   FIG . 20 shows a coordinator RDC (CRDC ) location
tating data exchange includes: receiving , at a first wireless        tracking handshake in accordance with one ormore embodi
transceiver , a superframe that includes system information          ments of the present invention .
and a timing of a framing structure from a network device ;            FIG . 21 shows a configuration in which RDCs and PDKS
receiving, at a second wireless transceiver, the superframe 60 are coordinated within a CRDC cell in accordance with one
from the network device ; coordinating, with the network              or more embodiments of the present invention .
device , synchronization of the first and second wireless                FIG . 22 shows a CRDC framing and PDK timeslot
transceivers based on the superframe from the network response operation in accordance with one or more embodi
device ; transmitting the superframe to a portable wireless ments of the present invention .
device wherein the portable wireless device synchronizes its 65 FIG . 23 shows a CRDC beacon and PDK response
operations based on the superframe to facilitate wireless handshake in accordance with one or more embodiments of
tracking; and locating, with the portable wireless device, any        the present invention .
         Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 48 of 67


                                                    US 10 ,455,533 B2
   FIG . 24 shows a PDK /RDC association in a CRDC cell in        to provide a more thorough understanding of the present
accordance
invention .
            with one or more embodiments of the present           invention . However , it will be apparent to one skilled in the
                                                                  art that the present invention may be practiced without one
   FIG . 25 shows an RDC beacon transmission in accor       or more of these specific details . In other instances , well
dance with one or more embodiments of the present inven - 5 known features have not been described in detail to avoid
tion .                                                            unnecessarily complicating the description .
  FIG . 26 shows a deep sleep state diagram in accordance
                                                   rdance            In general, embodiments of the present invention relate to
with one or more embodiments of the present invention .           a technique for synchronizing (or " coordinating” ) multiple
   FIG . 27 shows an authorization denial handshake opera
tion in accordance with one or more embodiments of the 10 wireless
                                                            can
                                                                      cells, in any one of which an individual (or “ user " )
                                                                 reliably   and securely conduct one or more wireless
present invention .                                         transactions  with   some device in one or more of the cells.
   FIG . 28 shows an authorization grant and association
handshake in accordance with one or more embodiments of Particularly     , in one or more embodiments , wireless cells are
                                                            synchronized in order to prevent wireless collisions and
the present invention .
   FIG . 29 shows a single cell with multiple PDK access in extend the battery life of individual user units. In addition ,
accordance with one or more embodiments of the present 15 embodiments of the present invention relate to a technique
invention .                                                       for wirelessly communicating with a plurality of client
   FIG . 30 shows multiple single cell RDCs with cell overlap     devices without data collision . Particularly , in one or more
in accordance with one or more embodiments of the present         embodiments , individual client devices are assigned time
invention .                                                 slots during the client devices may wirelessly communicate .
  FIG . 31 shows a floor layout and cell distribution in 20 Furthermore , embodiments of the present invention relate to
accordance with one or more embodiments of the present a technique for dynamically varying a cell size in which a
invention .                                                       secure wireless transaction occurs. Particularly , in one or
   FIG . 32 shows a gambling table with RDCs in accordance        more embodiments , when a reader device detects the pres
with one or more embodiments of the present invention .          ence of a wireless client device , a cell size of the reader
   FIG . 33 shows a CRDC beacon to central server flow in 25 device may be varied in an effort to , for example , add
accordance with one or more embodiments of the present security , to any subsequent transaction between the reader
invention.
   FIG . 34 shows a CRDC beacon to central server hand device             and the client device .
                                                                    At perhaps a most basic level, one or more embodiments
shake in accordance with one or more embodiments of the includes             a personal digital key (“ PDK ” ) and a reader
present invention .                                      11 . 30 decoder    circuit (“ RDC ” ). In general, a PDK is a portable
   FIG . 35 shows a configuration of overlapping CRDC cells
in accordance with one or more embodiments of the present wireless device that may be conveniently carried by an
invention .                                                      individual to facilitate wireless tracking and /or allow the
   FIG . 36 shows a c - beacon handoff for RDC -PDK com          individual to wirelessly access various applications , assets ,
                                                                 and
munication in accordance with one ormore embodiments of 35 reference / or services . As further described in detail below with
the present invention .                                                      to FIGS . 5 - 7 , a PDK may be any device that (i)
   FIG . 37 shows a PDK wakeup and response state flow in         may be worn , placed in a pocket, wallet, or purse of a user,
accordance with one or more embodiments of the present            or attached to equipment, ( ii) has a bi-directional wireless
invention .                                                       communications transceiver, and ( iii ) stores public and / or
   FIG . 38 shows a configuration of an electronic gamewith  secret electronic identification numbers , as possibly some
an integrated RDC in accordance with one or more embodi - 40 set of cryptographic keys. The form factor of the PDK is not
ments of the present invention .                             limiting, so long as the PDK may be portably , and preferably
   FIG . 39 shows an electronic game player tracking and          conveniently and seamlessly, carried by an individual. For
game enable handshake in accordance with one or more             example , a PDK may be in the form of a “ key fob ” or a card ,
embodiments of the present invention .                          or in certain embodiments, a PDF may actually be integrated
  FIG . 40 shows an electronic game player association 45 with or implemented in another device , such as a watch or
handshake in accordance with one or more embodiments of mobile  mobile comucomputing device ( e. g ., cellular phone , personal
the present invention .                                         digital   assistant ( PDA )).
   FIG . 41 shows a configuration of an electronic game with       An   RDC   , as used in one or more embodiments, is a device
an integrated RDC in accordance with one or more embodi         that can wirelessly interact with a PDK to link the PDK user
ments of the present invention .
   FIG . 42 shows an electronic game player tracking and 50 with various applications, assets, and/ or services . The RDC
game enable handshake in accordance with one or more may        PDK
                                                                      be a fixed access point serving as a gatekeeper for a
                                                                        requesting access to a particular system . An RDC may
embodiments of the present invention .
   FIG . 43 shows an electronic game player association be used in various settings and/ or applications. For example ,
handshake in accordance with one or more embodiments of an RDC may be physically incorporated into a casino floor
the present invention .                                      55 itself , an electronic game, a doorway, a pedestrian traffic
   Each of the figures referenced above depict an embodi          monitoring point, a personal computer application, an
ment of the present invention for purposes of illustration        e - commerce device ( e. g ., an automatic teller machine
only . Those skilled in the art will readily recognize from the   (ATM )), or any other application requiring a secure trans
following description that one or more other embodiments action or access control.
of the structures, methods, and systems illustrated herein 60 Further, secure data exchange for various financial and/or
may be used without departing from the principles of the          retail applications may be facilitated through use of a PDK
present invention .                                               and RDC in accordance with one or more embodiments . For
                                                                  example , a purchasing system may be implemented whereby
                DETAILED DESCRIPTION                              a consumer can purchase goods or services using his /her
                                                               65 personal “ key ” (e. g., a PDK ) based on the key being in
  In the following description of embodiments of the pres - detectable wireless proximity of a reader device ( e . g., an
ent invention, numerous specific details are set forth in order RDC ). The purchase transaction may then be carried out
        Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 49 of 67


                                                      US 10 ,455 ,533 B2
based on some data exchange between the key and the reader to access an RDC , may have to alert the RDC of possible
device , where the key stores accessible , and possibly           collisions on the wireless channel on which the RDC is
encrypted or encoded , information about the consumer (e .g.,
name, address , phone number, bank account information , Synchronized Multi -Cell Operation of Multiple RDCs and
biometric information , credit or debit card information ). The 5 PDKS
validation or authentication of the consumer may occur               In certain implementations, multiple RDCsmay be placed
either on the key itself and /or by the reader device . In the to allow an overlap of cells between each adjacent RDC
case of “ on - key ” validation , for example, the reader device      within a confined area . This permits each RDC to be aware
may pass some information about the consumer (e . g ., a              of its surrounding RDCs, thereby allowing synchronization
biometric input, such as fingerprint data ) to the key, which 10 of each RDC to the other . For example , now referring to
then matches the data provided by the reader device with         FIG . 3 , there are shown three partially overlapping RDC
permanently stored secure data about the consumer.
   Various other applications or uses involving any number       cells 40, 42 , 44 with RDCs 46 , 48 , 50 . The cell 40 , 42 , 44
of PDK and RDC devices are possible in accordance with           of each respective RDC 46 , 48 , 50 overlaps the cell of the
one or more embodiments . Accordingly , while examples of 15 adjace RDC 46 , 48 , 50. In such a manner, each RDC 46 ,
                                                              15 adjacent
scenarios and applications are described herein for purposes 48 , 50 may initiate wireless communication with an adjacent
of illustration and clarity, the present invention is not limited
                                                             RDC 46, 48 , 50 . This begins a negotiation process among
to any particular application , scenario , setting, or use . the RDCs 46 , 48 , 50 to determine which RDC 46 , 48 , 50
Single Cell Operation of the RDC and PDK                     should be the coordinator and on what channel to commu
  Now referring to FIG . 1 , it shows a single cell 10 in 20 nicate .
which , at some point in time, an RDC 12 and a PDK 14 are       Although any of the RDCs 46 , 48 , 50 may be the
present. The RDC 12 may be some fixed device that has a               coordinator, in the example shown in FIG . 3 , RDC 48 in cell
cell radius defined by its wireless coverage boundary. When           42 may be a favorable candidate. Its selection permits
an individual carrying the PDK 14 comes into proximity of ubiquitous coverage of the RDCs 46 , 48 , 50 shown in FIG .
the RDC 12 by entering a coverage area of the RDC 12 , a 25 3 , additionally providing multiple transactions and timing
wireless communications session is initiated between the    alignment through a " daisy chain ” whereby RDC 46 syn
PDK 14 and the RDC 12 . If the RDC 12 determines that the             chronizes RDC 48 and RDC 48 synchronizes RDC 50 .
PDK 14 is authorized to communicate , information between               Still referring to FIG . 3 , each RDC 46 , 48 , 50 may also
the PDK 14 and the RDC 12 may be securely exchanged .                 share frequency and timeslot information among each other
Information securely obtained from the user' s PDK 14 may 30 and with one or more PDKs. It is noted that if a PDK is
then be used locally or sent through a back -end communi -            located at an edge of, for example , cell 40 , that PDK may
cations channel to a central server (not shown ). When the            still monitor the other channels that adjacent RDCs 48 , 50
transaction completes or when the PDK 14 leaves the                   are operating on , but may not have access to these RDCs.
coverage area of the RDC 12 , wireless communication              Thus , in a configuration such as that shown in FIG . 3 , a PDK
between the RDC 12 and the PDK 14 ceases . Thereafter, the 35 may be forced to consume more energy due to the moni
RDC 12 may remain idle ( i. e., be in a " tracking" mode ) until toring of multiple channels . Further, it is noted that as cell
a PDK again enters the cell 10 .                                 density increases , more collisions may begin occurring
Unsynchronized Multi-Cell Operation of Multiple RDCs and/ or active communication times may increase .
and PDKs                                                   Coordinated Multi -Cell Operation
  Now referring to FIG . 2 , in certain implementations, 40 Now referring to FIG . 4 , it shows an exemplar synchro
multiple RDC cells 20 , 22 , 24 may exist in an area . The            nized (or " coordinated ” ) multi-cell system 60 in accordance
RDCs in the multiple cells 20 , 22 , 24 may or may not be             with one or more embodiments. As willbe apparent from the
aware of each other, but are able to interact with one or more        description below , a synchronized multi- cell system may
PDKs. The PDKs, in turn , are capable of interacting with the         provide ubiquitous PDK and RDC synchronization as well
RDCs. As shown in FIG . 2 , there are three partially over - 45       as PDK battery conservation within the system 60 . Further,
lapping RDC cells 20 , 22 , 24 . An RDC 26 , 28 , 30 in cells 20 ,    in addition to ubiquitous synchronization, channel and fre
22 , 24 , respectively , is independent and may not be in    quency capacity may both be coordinated , thereby reducing
association with the other RDCs. Although the cells 20, 22 , collisions while increasing system throughput.
24 partially overlap , each RDC 26 , 28 , 30 is capable of      Turning now to FIG . 4 particularly , a coordinator RDC
wirelessly communicating with any PDK 29 , 31 within its 50 (“ CRDC ” ) 62 has ubiquitous coverage of a plurality of cells
cell boundary                                                64 , 66 , 68 in the system 60. In one or more embodiments, the
   In one or more embodiments, the RDC 26 , 28 , 30 is                CRDC 62 provides beacon transmissions, which can be used
capable of determining if energy is present on any given              to synchronize a plurality of devices within the coverage
wireless channel. The RDC 26 , 28, 30 may then determine   area 76 of the CRDC 62 . In other words , by providing
the best channel to operate on and continue to place an 55 wide -area coverage , a plurality of devices , both RDCs 70 ,
identification marker (or "beacon " ) out for any PDK 29 , 31         72 , 74 and PDKs ( shown, but not labeled in FIG . 4 ), in the
that enters its cell boundary .                                       coverage area 76 are able to monitor a wireless transmission
   The PDK 29 , 31 itself may be responsible for locating an          beacon broadcast by the CRDC 62 and determine how and
RDC 26 , 28 , 30 by searching through available wireless              when to communicate in a coordinated manner. Further, in
channels , communicating with an RDC 26 , 28 , 30 , and 60            one or more embodiments , the CRDC 62 may broadcast
notifying the RDC 26 , 28 , 30 of its presence . In an imple -        additional information including, but not limited to , a bea
mentation where two RDCs can communicate with one                      con transmission rate , framing information , channel infor
another (e . g ., RDCs 26 , 28 in cells 20 , 22 shown in FIG . 2 ),   mation , system identification , and /or cluster identification .
the RDCs may select different communication frequencies.              Moreover, it is noted that although the CRDC 62 may
However, in the case where cells overlap , but each RDC 65            provide timing and certain system related information ,
cannot directly communicate with one another ( e . g ., RDCS          RDCs 70 , 72 , 74 and PDKs may still communicate among
28 , 30 in cells 22 , 24 shown in FIG . 2 ), any PDK intending        themselves .
         Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 50 of 67


                                                      US 10 ,455,533 B2
                                                                                                        10
    As described above with reference to FIGS . 1 - 4 , there are        Now , specifically as to the volatile memory storage 92 ,
at least three different types of devices (or software entities) this area may be used for security and may allow a service
thatmay be used , for example , in a synchronized multi -cell provider to store a profile containing secret keys and other
 system , such as that shown in FIG . 4 . A PDK is a trackable secure information , such as privilege information . A service
device having secure electronic keys and that may be 5 provider identification value may be stored to allow the
portably carried by a user. An RDC is a device that acts as service provider to easily identify the user. In addition , a
 a gatekeeper controlling access of a PDK to a particular service provider service identification value may be stored
system . A CRDC is a device that is used to synchronize one and            used to allow that service provider to access that
 or more RDCs and PDKs within a particular geographic area 10 identification. The
                                                                      information          PDK 80 validates that service provider
formed of either a single cell or multiple cells . A more before allowing accessviato the
                                                                                       value            service provider secret key
detailed description of each of these components is now in the PDK 80 . Further , as shown inprovider
                                                                                                   that service
                                                                                                                 FIG  . 6
                                                                                                                          ' s profile area
                                                                                                                          , the volatile
provided below .                                                      memory     storage  92 may  have   a number  of service    provider
PDK                                                                   profiles.
    Now referring to FIG . 5 , it showss anan example PDK du80 inin 15 Now also referring to FIG . 7, the service provider profile
                                              example PDK
 accordance with one or more embodiments. Based on a area may be of a variable length and allow a service provider
 specific application or use of the PDK 80 , the PDK 80 may           the flexibility to store various parameters . The length may be
have different configurations for interacting with the PDK            determined by a byte count following the service provider's
user. For example , the PDK 80 may have no user input secret key in the memory area as shown in FIG . 7 .
mechanism or display, may have a single button input 20 RDC
mechanism ,may have a multi -button inputmechanism ,may                  Next, turning to a more detailed description of an RDC
 have a biometric input mechanism , and /or may have an 100 according to one or more embodiments, reference is
 interactive user input mechanism and /or display.                    made below to FIGS. 8 and 9 . In general, an RDC 100, as
    As shown in FIG . 5 , the PDK 80 has a wireless radio described above , may be fixed and used to allow a PDK
frequency (RF ) media access control (MAC ) and physical 25 access into a particular system ( e . g ., gaming casino system ,
layer device 82 that facilitates bi- directional communica -            financial institution , retail system ). The RDC 100 may have
tions with externalwireless RF devices, such as an RDC (not             different configurations to support different types of secure
shown). In one ormore embodiments , the wireless RF MAC                transactions . Some examples of applications and uses of
and physical layer device 82 may communicate according to              RDCs include , but are not limited to , casino slot machines
an IEEE 802. 15 .4 protocol. However, in one or more other 30 and gaming consoles, secure entryway control, user/equip
embodiments, the PDK 80 may be capable of communicat ment location tracking, personal computers and components
ing according to one or more different wireless protocols .            thereof ( e . g ., disk drives ), financial institution interactions,
   The PDK 80 also has a service and application layer                  and retail purchasing . In the case of a personal computer, or
controller 84 that includes a MAC portion 94 that serves as             any computer system for that matter, a reader device , such
an interface with the wireless RF MAC and physical layer 35 as an RDC , may be used to control access to certain data
device 82 . Further , the service and application layer con -           stored in the computer system . Thus, in such embodiments ,
troller 84 also includes portions that provide specific func-           an RDC 100 may be thought of as providing a form of digital
tions used to protect electronic keys and services of the PDK          content management.
80. Further still , the service and application layer controller          In certain cases, the RDC 100 effectively acts as a
84 may support an optional user interface 86 , which if 40 gatekeeper allowing authorized individuals access to spe
implemented , allows user interaction with the PDK 80 . A  cific information or transactions . In other cases, because an
cryptography engine 88 may also be resident on the PDK 80. RDC 100 may use proximity detection for determining if a
  Now also referring to FIG . 6 , it shows a non -volatile PDK is within a particular geographical area , the RDC 100
memory storage 90 and a volatile memory storage 92 of the              may also be used for tracking one or more PDKs within a
PDK 80 . These two devices 90, 92 are related to security 45 given area or network . In still other cases, an RDC 100 may
storage. In one or more embodiments , these devices 90 , 92            be used for both location tracking and secure transaction
may be accessible by an RDC (not shown) having the                      purposes .
appropriate security algorithms and by private service pro -              FIG . 8 shows a type of RDC 100 that uses a single
viders having the correct security information . However, in wireless RF MAC and physical layer device 102 . In RDC
one or more other embodiments , certain secured data may 50 100 , communications are passed through the single wireless
not be wirelessly communicated at all, in which case ,                 RF MAC and physical layer device 102 . The single wireless
validation or authorization occurs on the PDK 80 itself                RF MAC and physical layer device 102 facilitates bi
   Specifically as to the non - volatile memory storage 90 , a          directional communication with one or more external RF
public serial numbermay be used to identify the PDK 80 and             wireless devices , such as a PDK (not shown ). Thus, the
allow secure look -up of a secure serial number and a 55 single wireless RF MAC and physical layer device 102may
cryptography key via a remote server (not shown ). The                 communicate with both PDKs according to assigned time
secure serial number may be thought of as being equivalent             slots ( further described below ) and one or more CRDCs
to , for example , encoded user identification information              (described in further detail below ) . Further, it is noted that in
stored in a magnetic strip of a credit card , whereby such              one or more embodiments , the single wireless RF MAC and
information is not visible to the outside world . The cryp - 60 physical layer device 102 may wirelessly communicate
tography key may be used to allow decoding of the secure        according to an IEEE 802 . 15 . 4 protocol . However , in one or
serial number from , for example , an RDC ( not shown ).               more other embodiments, the RDC 100 may be capable of
   Further, it is noted that in one or more embodiments, the            communicating according to one or more different wireless
non - volatile memory storage 90 and associated parameter              protocols .
lengths may be dynamically assigned , with overall con - 65 The RDC 100 also has a service and application layer
straints depending on , for example, available memory in the controller 104 . The service and application layer controller
PDK 80 .                                                     104 has a MAC portion 106 specific to a wireless protocol
        Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 51 of 67


                                                   US 10 ,455 ,533 B2
of the RDC 100 . The service and application layer controller    provider controller 122 may provide translation of data . It is
104 may further provide functions related to associating and     still further noted that the external service provider control
tracking PDKs (not shown), as well as providing informa          ler 122 and the RDC 100 may reside on the same physical
tion back to a service provider.                                 component (e.g., circuit board ).
   The service and application layer controller 104 includes 5     Now referring to FIG . 9 , it shows another type of RDC
system parameters and configuration information 108 that          130, which has an additional wireless RF MAC and physical
may be used to identify the RDC 100 and define how the           laver device 132. In this configuration, components having
RDC 100 operates within a given environment. Further, the        like reference numbers as those reference numbers in FIG .
system parameters and configuration information 108 may          8 function identically or similarly to the corresponding
define how the RF link is time slotted and/ or how RF 10         components in FIG . 8 . The additional wireless RFMAC and
frequencies are used in the system . In one ormore embodi        physical layer device 132 may be used to maintain synchro
ments , these values may be optimized to reduce power
consumption within one or more PDKs (not shown ).             nization with a CRDC ( not shown ) and pass networking
   Still referring to the RDC 100 shown in FIG . 8 , a        related information , while the other wireless RF MAC and
cryptography engine 110 may also be present. One or more 15 physical layer device 102 may be used to communicate with
of various storage elements may also exist in the service and one or more PDKs (not shown ) within a cell of the RDC 130 .
                                                              Further, the service and application layer controller 104 may
application layer controller 104 . A secure key storage area
112 may be programmed to define public, secret, and /or ho    have an additional MAC portion 134 to interface with the
cryptography keys for the RDC 100.                            additional wireless RF MAC and physical layer device 132.
  Further, in one or more embodiments, the service and 20 Still referring to the RDC 130 , the use of dual wireless
application layer controller 104 may have additional     transceivers 102 , 132 may allow for increased throughput
memory areas, one or more of which may dynamically and efficient use of the RF spectrum available to the system .
change dependent on system changes and wireless PDK              Thus, in other words, these multiple wireless links allow
connections . A volatile service provider storage 114 may        simultaneous reception of data from client devices ( e. g .,
allow a service provider to store semi- static information 25 PDKS) and of CRDC timing information on separate chan
related to a specific PDK (not shown ) or group of PDKs (not  nels , thereby eliminating the need for back - channel synchro
shown ) for real-time access for those devices. An example       nization of the network . Further, the multiple wireless links
might relate to a hotel room door lock . With a hotel room       may allow for the simultaneous proximity sensing of mul
door , service provider information related to a PDK may be      tiple client devices ( e . g ., PDKS) in a " tracking " mode, along
stored in the RDC . When a user comes within proximity of 30 with the association of a client device with one particular
the door, the door could unlock . Thus, in this example, the     cell for wireless application (e.g ., secure transaction ) pur
RDC is not required to interface with a back -end server in      poses . For example , an RDC serving as a wireless player
real-time, thereby reducing bandwidth consumption to the         tracking device on a casino floor may, while keeping track
back -end server, while allowing the user immediate access       ofmultiple transientplayers entering and leaving the zone of
Moreover , in one or more embodiments, the RDC may have 35 coverage of that particular tracking device , invite a particu
a connection to a network or other infrastructure for receiv -   lar player to begin a gaming session . This session may also
ing control signals as to which PDKs should be allowed to        include the exchange of player information with , for
unlock the door.                                                 example , both
                                                                 En               the game and its back -end server to allow
   The service and application layer controller 104 may also credit for games played and money spent. In another sce
have a proximity tracking PDK list 116 that includes PDK 40 nario , the system may facilitate another entire suite of
identity information , signal quality metrics , and/ or time applications, such as, for example , unlocking a hotel room
stamps for each PDK (not shown ) that is in proximity of the door , while simultaneously keeping track ofunrelated client
RDC 100 . Such information may be used in the RDC 100 to         devices coming and going within its coverage range .
perform an operation and /or may be relayed to a back -end       CRDC
server when , for example , location tracking is desired .       45 Next, turning to a more detailed description of a CRDC
   Still referring to FIG . 8 , the service and application layer according to one or more embodiments, a CRDC may, for
controller 104 may also have an associated PDK parameter            example , be an RDC of either of the types described above
storage 118 . The associated PDK parameter storage 118 may       with reference to FIGS. 8 and 9 . At least one difference ,
contain a list of one or more PDKs (not shown ) actively       however, between a CRDC and an RDC is that the CRDC
performing transactions with the RDC 100 . It is noted that 50 has increased RF power output, or more generally , casts a
in one ormore embodiments , although such transactions are broader range of wireless coverage . Another difference is
performed with the RDC 100 , the actual processing result of that, in one or more embodiments, a CRDC may not
the RDC 100 to / from PDK transaction may be passed to a         communicate bi- directionally with a PDK , whereas an RDC
back - end server for further processing .                       of the types described above with reference to FIGS. 8 and
   A service provider interface 120 may allow both control 55 9 may. Moreover, a CRDC may be capable of communicat
and query of the RDC 100 . The service provider interface ing with another CRDC , and may also be capable of
120 may further provide the transport for keys from a PDK     communicating with an RDC . It is noted that CRDC -CRDC
(not shown). In one or more embodiments , the service          communication may allow for frame synchronization and
provider interface 120 may use a universal asynchronous         frequency planning without requiring a wired connection
transmitter receiver (UART ) interface and may allow some 60 between the CRDCs. The samemay be true for CRDC -RDC
level of control and status of the RDC 100 .                   communications. In certain implementations, it may occur
   An external service provider controller 122 may be          that CRDC cell boundaries do not overlap , and thus , the
attached to the service provider interface 120 with a system   corresponding CRDCs may not be able to directly commu
stack 124 residing in the external service provider controller nicate with another. In this case , an RDC that is between the
122 . The system stack 124 may allow a third party to easily 65 cells may communicate with both CRDCs and act as a
interface with the RDC 100 , possibly requiring function         communication bridge to pass frequency and other control
calls to the system stack 124 . Further, the external service    information in an effort to coordinate the system .
        Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 52 of 67


                                                      US 10 ,455 ,533 B2
                               13                                                                    14
   Still describing the general application and use of a                as provide distributed superframe and timeslots in a high
CRDC in accordance with one or more embodiments , the                   density networking environment.
CRDC may serve as a stand - alone wireless beacon that may                 As shown in FIG . 12 , a c - superframemay have multiple
be used to coordinate the timing and activities of individual,          superframes . Because each superframe may have a beacon ,
physically separated wireless providers ( e . g ., RDCs ) with 5 as described above with reference to FIG . 11 , multiple
defined coverage areas , along with their clients ( e . g ., PDKs)      beacons may be transmitted per c -superframe. This may
in an autonomous, wireless proximity sensing and data                   allow a PDK to quickly determine if it is within a system . A
transfer network . A CRDC may also be used to propagate          C - superframemay also number the superframes, so that both
system -wide information (e . g ., periodic changes in crypto -  an RDC and a PDK can realize their position within the
graphic keys ), thereby relieving traffic otherwise loading a 10 framing structure .
wired back - end network linking individual cells to the             FIG . 13 shows an overall framing structure of a timeslot
back -end system . Thus , the CRDC may act as a system -wide            as described above with reference to FIG . 10 , a superframe
master clock across multiple cells that may not be close                as described above with reference to FIG . 11, and a c - su
enough to synchronize with each other directly without a                perframe as described above with reference to FIG . 12 .
wired connection .                                                   15 Beacons
Wireless Protocol                                                         As discussed above with reference to FIG . 11 , a beacon
  As described above, a system in accordance with one or               may be sent in every superframe. The beacon is used to alert
more embodiments may rely, or at least partly be based , on             PDKs (and RDCs when a CRDC is present) of system
an IEEE 802 . 15 .4 protocol. In relation to a protocol usable          information and timing of the framing structure employed .
in one or more embodiments , a " timeslot” is defined as a 20 In one or more embodiments, such a configuration may be
period of time that information is communicated between                 implemented using an IEEE 802. 15 .4 protocol. However, in
two devices . FIG . 10 shows an example of portions of a                one or more other embodiments , communication may occur
timeslot in accordance with one or more embodiments . The       according to one or more different wireless protocols.
timeslot is divided into a frame ( or physical packet data unit    In a single cell configuration in which one RDC is present
(PPDU )) and inter- frame spacing (IFS ). The frame includes 25 (shown, for example , in FIG . 1 ), the beacon may be trans
synchronization information and carries the payload of data . mitted in timeslot 0 of a superframe boundary . By transmit
The IFS allows time for a receiving end unit to process the ting the beacon periodically , a PDK may wake up and find
data in the frame and transmitter turn - around time. Both the the beacon within a short period of time and realize that it
PPDU and the IFS may be variable in length as determined        is within some particular network .
by an amount of data carried in the frame.                           30 In an unsynchronized multi -cell configuration in which
   The frame is broken down into a sync header (SHR ), a                multiple RDCs are geographically located near each other,
physical header (PHR ), and a physical service data unit                but no synchronization between RDCs is implemented
( PSDU ) . The SHR may contain a preamble sequence and                  (shown, for example , in FIG . 2 ) , a PDK may still wake up ,
start -of-framedelimiter (SFD ) that allows a receiving device          detect the presence of the RDCs, and synchronize and
to acquire the RF signal and synchronize to the frame. The 35 communicate with each RDC due to the presence of the
PSDU may then be used to carry both 802. 15 . 4 MAC and                 beacon on each RDC .
user data information . Further, it is noted that the PSDU may            In a high density area in which multiple RDCs are present,
be of a variable length that is determined by the type of               a CRDC may most likely be present. In such a configuration ,
MAC and data information being carried .                            the CRDC may transmit the beacon , and all RDCs and PDKS
   Still referring to FIG . 10 , the framemay be further divided 40 in the coverage area of the CRDC align to the CRDC
into symbols, which , in turn , are divided into bits . In one or beacon . The CRDC may send a beacon on each superframe,
more embodiments, each symbolmay includes 4 bits that are               as well as a c -superframe and other configuration informa
sent least significant bit to most significant bit at the base          tion to the RDCs and PDKs.
band level.                                                                Now referring to FIG . 14 , in a single cell configuration
   Now referring to FIG . 11, a “ superframe” is formed of 45 (shown, for example, in FIG . 1), a beacon is periodically
multiple timeslots . The superframemay be used in a beacon              output based on a specific number of timeslots . Further, in
enabled synchronous network where PDKs can find an RDC                  one or more embodiments, the beacon may be used in
and/ or CRDC fixed device . The superframe may allow a      accordance an IEEE 802 . 15 .4 protocol, with additional data
PDK to efficiently determine if an RDC is present on any    attached indicating it is an RDC . At the end of each
given frequency.                                         50 superframe, there may exist an additional idle period that
   The superframe may be configured such that timeslot 0 allows tolerance in an over-the -air protocol.
( TSO) is the "beacon timeslot.” Each superframe that is       After a beacon is transmitted , a PDK may immediately
transmitted may start with a beacon timeslot. Further, each             respond provided it follows the rules of what is know in the
timeslot may be equally spaced so that a PDK and RDC can                art as “ carrier sense multiple access — collision avoidance"
communicate .                                                        55 (CSMA -CA ). If a PDK finds that the channel is busy in the
  Further , it is noted that in one or more embodiments, a              current timeslot, the PDK may back -off and attempt again to
superframe may be of a variable length dependent on the                 access the RDC in another timeslot following the same rules .
resolution to a timeslot. The initial number of timeslots               In the case the PDK is not able to communicate with the
within a superframemay be, for example, 16 ; but, in one or             RDC , the PDK may wait for the next beacon and attempt
more other embodiments, a superframemay have a different 60 again .
number of timeslots.                                                       FIG . 15 shows a single cell configuration in accordance
  Now referring to FIG . 12 , a " coordinator superframe"               with one or more embodiments . As shown in FIG . 15 , a
(c - superframe) may be formed of multiple superframes. In              single fixed RDC 140 may be connected to a back -end server
one or more embodiments , a c -superframemay be generated               (not shown ). The single cell system shown in FIG . 15
by a CRDC . A C -superframe may provide one or more 65 includes , for example : a computing controller with an oper
advantages over a superframe. For example, a c - superframe ating system , an application , a back - end server interface , and
may provide better battery management for a PDK , as well               a system stack ; the RDC 140 , which is the gateway for a
        Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 53 of 67


                                                    US 10 ,455 ,533 B2
                              15                                                                         16
PDK and performs authorization ( the system stack and RDC              using a CRDC . In the case of, for example, a large scale
140 together allow a user who has a PDK to access the                  system , a service provider of the system may have knowl
application dependent on authorization from the back -end              edge of RDC coverage relative to the CRDC . The following
server ); and a PDK 142 that includes necessary security               description provides details of these fields .
information and is within reasonable proximity to wirelessly 5 A “ superframe _len ” field may be governed by an IEEE
communicate with the RDC 140.
   An example handshake of the PDK 142 with the RDC 140 802      . 15 .4 protocol. The number of slots may be from , for
                                                              example   , 21 to 214 . The number of slots in a superframe
is shown in FIG . 16 . The RDC 140 outputs a periodic beacon
based on timeslot 0 of a superframe. Eventually, a user walks may be used to define the repetition rate for the beacon .
within the coverage area of the RDC 140 , and the user 's 10 A " c -superframe_ len ” field may be used to define a higher
PDK 142 detects the beacon from the RDC 140 . The PDK layer counter used for extended power savings in a PDK .
142 determines if it is registered to this RDC 140 ( or                 The c - superframe_ len value may also define the number of
network ), and , if so , responds with a PDK location response .       beacons within a superframe. If the superframe is configured
The RDC 140 then detects the PDK location response and                 to not have a beacon , then this field may be ignored .
performs a link request to the PDK 142. The PDK 142 then 15
accepts the request by replying with a link grant, and the two
devices 140 , 142 are now in data exchange mode . In data                                                 Valid
exchange mode, the two devices 140 , 142 may transfer                  Name                   Type       Range Description
specific security information that result in the RDC 140
enabling access to the system through the system stack , 2020          CS
                                                                       C - Superframe _ Len   Integer    0 to 15 Defines the number of
computing controller, and /or back - end central server .                                                              Superframes in
   Periodically, data may be exchanged between the RDC                                                                 a C - Superframe. Number of
140 and the PDK 142 to ensure that the PDK 142 is still                                                                Superframes is defined as
within close proximity of the RDC 140 . As long as data                                                                2C-Superframe _ Len
exchange continues on a periodic basis , the application may 25
remain enabled and the user can continue to access the
application .
   After some amount of time, the user walks away from the               A “ CRDC _ chan _ flags ” field may be used to indicate to a
RDC 140 causing the data exchange to cease, in which case ,            PDK what channels are used by adjacent CRDCs.
the system stack indicates to the computing controller that 30
the PDK 142 is out of range . The computing controller then            Name                     Type      Bit Description
disables the application to prevent unauthorized access.
Regardless of data exchange , the RDC 140 may continue to              CRDC _ Chan _ Flags      Binary        When any bit in this field
transmit periodic beacons to guarantee that other PDKsmay                                                            is set to a 1 , an adjacent
                                                                                                                     CRDC is transmitting on that
gain access to the application .                                  35                                                 frequency.
  Now referring to FIG . 17 , a configuration of a " coordi                                     Binary         0     1 = Channel O available
nator beacon ” (c -beacon ) is shown. The coordinator beacon                                    Binary
                                                                                                                     0 = Channel O not available
may be generated by a CRDC , or RDC behaving like a                                                             1 1 = Channel 1 available
CRDC . As described above, a CRDC may cover a large                                                               0 = Channel 1 not available
                                                                                                Binary         2 1 = Channel 2 available
geographic area covering a plurality of RDCs and PDKS 40                                                               = Channel 2 not available
within that area . The c - beacon may be a standard beacon                                      Binary          3 1 = Channel 3 available
sent in the first timeslot of each superframe as shown in FIG .
                                                                                                Binary
                                                                                                              Nmt4   O = Channel 3 not available
                                                                                                                 1 = Channel 4 available
17 .                                                                                                             0 = Channel 4 not available
   A c -beacon , in accordance with one or more embodi                                          Binary         5 1 = Channel 5 available
ments , may have properties that are different than those 45                                                         O = Channel 5 not available
associated with an IEEE 802. 15 .4 standard beacon. For                                         Binary         6 1 = Channel 6 available
example , the standard c -beacon carries a field indicating the                                                      0 = Channel 6 not available
                                                                                                Binary         7 1 = Channel 7 available
beacon is a c -beacon . Further , a c -beacon , in normal opera                                                  0 = Channel 7 not available
tion , is a unidirectional transmission from a CRDC . Further                                   Binary         8 1 = Channel 8 available
still, a c -beacon may contain other c - beacon related infor - 50                                               0 = Channel 8 not available
mation : number of slots in a superframe; number of super                                       Binary           1 = Channel 9 available
                                                                                                                     O = Channel 9 not available
frames in a c - superframe; the channels on which adjacent                                      Binary     10 1 = Channel 10 available
CRDCs operate ; current superframe number; current c - su                                                        0 = Channel 10 not available
perframe number ; site ID ; CRDC ID ; PDK superframe                                            Binary        11 1 = Channel 11 available
mask ; and PDK timeslot mask .                                    55                                             0 = Channel 11 not available
                                                                                                Binary        12 1 = Channel 12 available
   Further, it is noted that while beaconsmay be transmitted                                                         O = Channel 12 not available
from a CRDC on timeslot 0 of each superframe, remaining                                         Binary               1 = Channel 13 available
timeslots of a superframe may be left open for unsynchro                                                             0 = Channel 13 not available
nized communications between PDKs and RDCs. The term                                            Binary        14 1 = Channel 14 available
" unsynchronized ” is used to describe communications 60                                                         0 = Channel 14 not available
                                                                                                Binary        15 1 = Channel 15 available
between the PDKs and the RDCs because the RDC and PDK                                                            0 = Channel 15 not available
share a common CRDC beacon , but the PDK may not get
synchronized directly to an RDC beacon . In this manner, the
PDK and RDC may appear to represent a peer-to -peer                  A " superframe_ cnt" field may be used to define a current
network .                                                      65 superframe (or beacon ) count within a c -superframe. If the
   C -beacon information described above relates to configu - superframe is configured to not have a beacon , then this field
ration fields that allow the system to operate efficiently when may not be transmitted .
         Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 54 of 67


                                                                   US 10 ,455,533 B2
                                   17                                                                        18
                                                                                  non - contended system access. Further, in one or more
Name                    Type
                                        Valid
                                        Range        Description
                                                                                  embodiments, bit masks may be changed to include or
                                                                exclude specific users (or classes of users ). Still further, in
Superframe_ Cnt         Integer    0 to 65535 Defines the current                 one or more embodiments, bit masks may be changed to
                                         Superframe count.    5 dynamically alter access to the network by users or classes
                                                                of users as traffic load on the network changes .Moreover, it
    A “ C -superframe_ cnt" field may be used to define a is noted that once a specific client exits the network ,
current c -superframe count. If the superframe is configured    previously reserved time slots of that client may be reas
to not have a beacon, then this field may not be transmitted . signed to one or more other client devices in the network .
                                                                   To provide an example, there may be multiple client
                                                                devices (e .g., PDKs) in proximity of a particular fixed reader
                                         Valid                                  device ( e . g ., an RDC ). Each of these client devices, other
Name                    Type           Range Description                        than providing a location response , may request some data
C -Superframe_ Cnt      Integer     0 to 65535 Defines the current           15 exchange with the reader device in order carry out a secure
                                                     C - Superframe count.        transaction . In an effort to reduce collision and coordinate
                                                                                  the time slots that each client device “ talks” with the reader
   A “ PDK _ sf_ts _msk ” field may be used to define the bits                    device, a mask may be communicated to each client device
of a superframe count and the timeslot count to use for PDK                       to set the times at which the client device is to communicate
superframe and timeslot sequencing while in a tracking 20 with the reader device . Further, certain ones of the client
mode. If the superframe is configured to not have a beacon ,                      devices may be afforded some level of priority , in which case
then this field may not be transmitted .                                          the masks would be set accordingly. For example , masks
Name                      Type          Valid Range Description
PDK ? _ SF _ TS _ Msk                                    Defines which bits are to be used
                                                         for determining PDK ® superframes
                                                         and timeslots to communicate with
                                                         an RDC during location tracking.
Superframe Mask           Binary    0000000000000 Defines the Superframe mask
                                                to        1 = enable bit
                                    1111111111111 0 = mask bit
Timeslot Mask             Binary     000 to 111 Defines the Timeslot mask
                                                  1 = enable bit
                                                         0 = mask bit

                                                                             35
   The PDK _ sf _ ts _ msk value may be used in conjunction                       may be set according to a class of a user of a PDK or to a
with a portion of the service provider unique PDK identi -                        class of the PDK itself . To facilitate such differentiation ,
fication value and may be used to determine the exact                             priority level or tier level data may be present in an RDC or
superframe and timeslot the PDK is permitted to transmit a                        CRDC to be used when setting a mask for a particular client
location identifier back to the RDCs. The necessary logic                         device or group thereof. Thus, in such a manner, there is
and variables required to perform this operation are illus -                      provided a technique for dynamic real-time tiered client
trated in FIG . 18 .                                                              access . Moreover, it is noted that in one or more embodi
   Further, in one or more embodiments , to set the mask                          ments, a CSMA-CA mechanism may be implemented as a
value of a particular PDK , a “ set _ pdk _msk _ val” function 45 backup approach to facilitate data exchange .
may be used . The mask may be used over the superframe              Further, in one or more embodiments , utilization of a
and timeslot counts and service provider 's PDK ID to                             tiered access system to transfer and receive data to / from a
determine the superframe and timeslot the PDK is active on                        specific user or client device anywhere within a wireless
in the framing structure . In other words , the set _ pdk _msk _                  network may allow for simultaneously operating network
val function may be used to set a mask for the PDK in an 50 wide two -way communications without altering the net
effort to establish at what times the PDK can communicate                         work . Thus , in other words, although one or more embodi
with an RDC . The function may return a pass or fail                              ments relate to an autonomous wireless proximity sensing
indication to indicate whether the mask has been success                           and data transfer network , such a network may be used to
fully set. Conversely , to obtain the mask value being used by notify, page , or transfer data possibly unrelated to one or
a particular PDK , a " get _pdk _msk _ val” function may be 55 more of the applications which a majority of the client
used to retrieve the current PDK superframe and timeslot                          devices on the network are using (or typically use ) ( such
mask parameters .                                                                 applications being for the purposes of, for example , track
  Using, for example , the masking approach described                             ing, access control, and /or digital rights management). In
above, individual client devices ( e. g ., PDKs) within a given                   another example , a network device may be able to associate
cell ( e . g ., an RDC ' s wireless coverage area ) may be 60 a PDK ID to a particular user and then provide messaging
addressed via real -time re -provisioning on command. Thus,                       capability based on the identity of the user. Thus, in this
in other words, by reserving time slots for both client device                    case , one or more embodiments may be combined with
transmission and reception ( based on masks established by                        tiering to provide multiple messaging levels for different
the network ), client transmission and reception time slots                       users.
may be efficiently coordinated to reduce collision likelihood 65                     The ability to assign tiers to the network may also enable
and allow for tiered client access, assignment of specific                        low latency responses from targeted client devices . Accord
classes , and /or targeting an individual user for preferential,                  ingly, by integrating features into the client device that may
            Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 55 of 67


                                                          US 10 ,455,533 B2
                           19                                                                            20
take advantage of a two-way network capability , a system in              RDCsmay be initially coordinated bymanually configuring
accordance with one or more embodiments may allow for                      both timeslots and frequencies they operate on .
the simultaneous communication and control of external         As shown in FIG . 21 , one CRDC cell 172 and 6 smaller
devices via real-time client command along with a general 5 RDC    cells 174, 176 , 178 , 180 , 182, 184 exist. The CRDC
                                                            cell 172 provides ubiquitous coverage to the RDC cells 174 ,
purpose low data rate two -way network .
   Continuing with the description of c -beacon information                 176 , 178 , 180 , 182, 184. Each RDC cell 174 , 176 , 178, 180 ,
in accordance with one or more embodiments , a " site _ ID "               182 , 184 overlaps its adjacent RDCs in a manner resulting
field may carry a value that each CRDC transmits to all                    in a high rate of collisions if the RDCs 186 , 188 , 190 , 192 ,
PDKs and RDCs within a coverage area of the CRDC . The                      194 , 196 attempt to communicate with a PDK 198 on the
site _ ID value allows a PDK to determine if it can access the 1010 same   channel. It is envisioned that all the RDCs 186 , 188,
                                                                     190 , 192, 194 , 196 could be on different frequencies , but
current site or if it needs to request permissions to access the
site ' s network .                                                  then the PDK 198 would be required to access each fre
                                                                    quency for some duration , resulting in reduced battery life .
                                                                           To eliminate interference between the RDCs 186 , 188 , 190 ,
Name          Type        Valid Range Description                       15 192 , 194 , 196 and provide the PDK 198 with an efficient
                                                                           means to conduct secure transactions, the system 170 shown
Site _ ID     Integer     0 to 65535   Defines the current sites ID .      in FIG . 21 may be used .
                                                                              To optimize the system 170 for battery conservation of the
    A “ CRDC ID ” field may carry a value that each CRDC                   PDK 198 , each RDC 186 , 188, 190 , 192, 194 , 196 may be
transmits to all PDKs and RDCs within a coverage area of 20 provided with a dual RF physical interface. The primary
the CRDC . The CRDC ID may be used for example, for                        interface is for monitoring a c -beacon and the PDK 198
geographical reference .                                                   located in close proximity , and to signal the PDK 198 to
                                                                           switch to another channel for further communications with
                                                                        that particular RDC . In this case , the CRDC ( not shown )
Name            Type       Valid Range Description                   25 may transmit c -beacons, whereby all RDCs and PDKs will
CRDC _ ID       Integer     0 to 65535 Defines the current CRDC ID .
                                                                        gain timing synchronization.
                                                                          Based on the configuration shown in FIG . 21 , the c-bea
                                                                           con fields described above may be configured as follows:
   Now turning to a description of a use of a c -beacon ,                  superframe len = 4 ( 24 = 16 timeslots ); C - superframe len = 4
reference is made to FIGS. 19 and 20 . A location tracking 30 (24 = 16                       superframes ) ;          CRDC _ chan _ flags =
example in accordance with one or more embodiments is                     60000000000000010 (most significant bit to least significant
shown in FIG . 19 . There are various different types of bit— CRDC                  channels );         PDK _ sf _ts _msk =
devices in the system 150 shown in FIG . 19 . First, there is 6000000000011111 (mask all but 2 least significant bits of
a CRDC 152 that may provide system information and the superframe count and don 't mask any timeslot bits );
facilitate synchronization for RDCs and PDKs. The system 35 site _ ID = 0x1234 ( arbitrary site identification ); and
150 also has RDCs 154 , 156 , which listen for PDKs and        CRDC _ ID = 0x0001 (arbitrary CRDC _ ID ).
report the status of each PDK found within its respective cell   Another piece of information that may be inherent to the
158, 160 . The system 150 further includes a PDK 162 that PDK is a unique service provider PDK ID . The unique
is mobile and capable of being moving around . Further, the service provider PDK ID is located in the PDK and may be
system 150 has a server 164, which is the back -end com - 40 compared with the superframe and timeslot count prior to
puter that controls the CRDC 152, acquires information       applying the mask , but may not affect the superframe and
from the RDCs 154, 156 , and may provide a graphical timeslot counts from a time reference standpoint. In this
representation to monitoring personnel via a computer moni-  case , the unique service providers PDK ID for this PDK may
tor (not shown ).                                            be equal to 0x0003 .
   Accordingly, FIG . 19 shows how location tracking of a 45 Using the above described values for the c-beacon , the
PDK is possible and a handshake between different parts of following system attributes result (the superframe is 16
the system 150. A handshake example of PDK location                        timeslots long , so once out of every 16 timeslots , a c -beacon
tracking in a CRDC configuration is shown in FIG . 20 . The                is created allowing the PDK to determine if a system with
CRDC 152 periodically broadcasts a beacon in timeslot 0 of                 the correct system ID exists ): the c - superframe length is set
each superframe. Enabled client devices within the CRDC 50 to 16 ; the CRDC _ chan _ flags indicate to the PDK the num
cell boundary receive the beacon . After the PDK 162                      ber of CRDC channels available in the system ; the PDK s
receives the beacon and determines that the beacon is from                 f_ ts _ msk indicates which bits to logically AND with the
a system that it is registered to , the PDK 162 broadcasts a               superframe and timeslot count to determine which slots to
PDK location response that is received by the RDCs 154, respond on (in this case , the PDK _ sf _ ts _msk is a hex value
156 . Both RDC 154 and RDC 156 receive the response , log 55 of Ox001F that is ANDed with the superframe and timeslot
the PDK ID , the signal quality metrics , and timestamps the  count resulting in one response timeslot); and the site _ ID
information . The packet of information may then be sent to   and CRDC ID are arbitrary values and may be left to the
the server 164 , where the server 164 processes the data from service provider for selecting unique identification values .
each RDC 154 , 156 and performs a location estimation that                   Using the above described exemplar system configuration
may then be presented to an operator. Atthe beginning of the 60 information and having a PDK with a unique service pro
next superframe, the beacon is again transmitted and the                   vider ID of Ox0003 , FIG . 22 shows how the PDK may
process is repeated until the PDK 162 can no longer be heard               operate in a CRDC framing structure. As shown in FIG . 22 ,
due to it being out of range .                                             the c -superframe_ len is set to 16 — thus, the superframe
   Now referring to FIG . 21 , it shows a system 170 in which              count counts from 0 to 15 and then starts over at 0 . Each
both PDKs and RDCs are coordinated within a CRDC cell 65                   superframe then includes 16 timeslots of which the first
boundary. Because , in one or more embodiments , RDCs are                  timeslot is timeslot 0 and includes the beacon . The super
stationary devices and may occasionally be relocated , the                 frame_ len is also set to 16 / thus, there are 16 timeslots for
            Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 56 of 67


                                                              US 10 ,455 ,533 B2
                                     21                                                                    22
each superframe. Again , the timeslots are numbered from 0                   function is then compared to zero by NORing all of the bits
to 15 , and restart at 0 for each superframe.                               together and result in a 1 or “ true ” output, indicating the bits
   In one or more embodiments , based on the parameters set                  compared between the timeslot count and the unique service
by the system and the unique service provider PDK ID , the provider PDK ID are a match .
PDK may periodically transmit a PDK location response in 5 The last portion of the calculation that needs to be
timeslot 3 of each superframe on a modulo 4 basis . This   completed (as described above ) is to verify the last bit of the
causes the PDK to respond in timeslot 3 of superframes 0 ,                   slot count is a ‘ l ,' indicating an odd slot. If the unmasked
4 , 8 , and 12 of a c -superframe. It is noted that the PDK may              superframe and timeslot bits do not match the appropriate
follow the CSMA-CA standard and if the PDK cannot                           unique service provider PDK ID , the results will be “ false "
respond in its timeslot, it may wait for its next designated 10 and no match will occur. In the examples described above ,
superframe and timeslot to respond .                            the superframe mask was set to unmask the 2 least signifi
      If an RDC requests to begin communication with a PDK ,                 cant bits of the superframe count to show that it is possible
the RDC may immediately respond on the next even                             to allow a PDK to come up more frequently than the
timeslot, which , in this case , is timeslot 4 . Any RDC may                 c -superframe count. By increasing the superframemask to 4
 respond , but RDCs may have to use the CSMA -CA rule 15 bits , this example would allow the PDK to respond once per
prior to responding to the PDK transmission . If an RDC   C - superframe (because the c -superframewas set to 16 ) and
begins communications with a PDK , the following timeslot the modulo for the mask would be 24 , or 16 .
may be used to instruct the PDK to go to another channel,      The timeslot mask may be set to allow all timeslot bits to
where bi- directional communications may commence .           be correlated to determine the timeslot, allowing the PDK to
  Further , in one or more embodiments , an active super - 20 respond once per superframe. Further , it is noted that it may
frame may occur when unmasked bits in the superframe be possible to mask some of the timeslot bits to increase the
count equal the corresponding unmasked bits in the unique                   number of times a PDK can respond within a superframe.
service providers PDK ID . In this case , the superframemask       In one or more embodiments , a PDK may periodically
is a value of Ox003 and the unique service provider PDK ID      wake up to determine whether it is within a particular
is Ox0003 .                                                  25 system . Upon a periodic wake up , the PDK will detect a
  With this information , the following calculation occurs :                c -beacon indicating that the particular system is present,
                                                                            along with system information . The PDK will collect the
                                                                            system information and determine the current superframe
            b000000000000 superframe count [15:4 ]                           count of a c -superframe. The PDK may also put parameters
xor         b000000000000 unique Service Provider PDK ® ID 14 :3 ]       30 (e .g ., PDK _ sf_ ts _ msk ) in place to start immediate battery
            b000000000000 result of xor function
and         b000000000111 Superframe Mask [11:01                            save in the system .
            b000000000000 result of AND function
              nor all bits    result is true
                                                                               Based on an approximate time, the PDK may awake just
                   1
                                                                            prior to where it believes the next superframe is that it
                                                                            should communicate on , and will listen for the beacon and
                                                                         35 begin responding with the PDK location response message .
   As shown above , a portion of the superframe count is                      As shown in FIG . 23 , a CRDC may update its system
exclusive -ORed with a portion of the unique service pro -                  information on each superframe and output a c -beacon with
vider PDK ID . The result of the exclusive -OR is all O 's.                  current information to all PDKs and RDCs. The PDK then
 Then , the superframemask is ANDed with the result of the waits for its predefined superframe and timeslot and
exclusive -OR function . The AND operation also results in 40 responds . This scenario continues to occur until the PDK
all O ' s . The result of the AND function is then compared to leaves the CRDC cell or an RDC responds to the PDK .
zero by NORing all of the bits together and results in a 1 or                   As described above , a CRDC may continue to output a
" true ” output, indicating the bits compared between the                   c -beacon , and the PDK periodically awakes to re- align to the
superframe count and the unique service provider PDK ID                     superframe and respond to the c -beacon . If a RDC is present
are a match .                                               45 and wants to communicate with the PDK , the RDC may
   An active timeslot occurs when the unmasked bits in the     respond on the even timeslot immediately available after the
3 most significant positions of the timeslot count equal the PDK ' s transmission . FIG . 24 shows how the communica
unmasked bits in the unique service provider PDK ID 's 3       tions handshake between the PDK and RDC may occur.
least significant bits and the timeslot count least significant      Particularly , FIG . 24 depicts one CRDC , one RDC with two
bit is a 1 (the PDK transmits on odd frames ). In this case , the 50 active channels (i. e ., using two wireless links ), and a PDK .
timeslot mask is a value of Ox7 and the unique service                        with continued reference to FIG . 24 , the CRDC outputs
providers PDK ID ' s 3 least significant bits are 0x3 .                     a c -beacon of which the RDC and PDK are aligned . The
  With this information, the following calculation occurs :                 PDK realizes that the c -beacon 's superframe count corre
                                                                            lates to its internal predefined active superframe count, and
                                                                            then waits for the appropriate timeslot to respond to the
                  b011        timeslot count [3 : 1 ]                       system with its PDK location response . When the PDK
      xor         b011        unique Service Provider PDK ® ID [2 :0 )      responds on the c - beacon channel, the RDC detects the
                  b000        result of xor function
      and         b111        Timeslot Mask                                 response and determines that it wants to associate with the
                 b000         result of AND function                        PDK . The RDC then creates a message including its own
               nor all bits   result is true                             60 RDC ID , the PDK 's ID , a command to switch to channel 2 ,
                                                                            and a predicted superframe and timeslot the PDK should
                                                                     respond on . The PDK , in response , switches to channel 2 and
   As shown above , the timeslot count is exclusive-ORed waits for the appropriate superframe and timeslot count and
with a portion of the unique service provider PDK ID . The transmits a link request along with its PDK ID and the
result of the exclusive -OR is all O 's . Then , the timeslotmask 65 destination RDC ID . The destination RDC then receives the
is ANDed with the result of the exclusive -OR function . The                 information and responds back to the PDK with a link grant.
AND operation also results in all O ' s . The result of the AND              Communications may now begin between the two devices
           Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 57 of 67


                                                            US 10 ,455 ,533 B2
                                23                                                                        24
exchanging the appropriate information to maintain the                                                -continued
PDK -RDC link . To maintain synchronization , the RDC may
define the periodic communication frequency with the PDK                                                      Valid
and will periodically generate a request to the PDK to                      Name                    Type      Range Description
exchange information . The PDK may then reconfigure its 5
                                                                                                                      2 = Multi -Cell
wake parameters to that of the RDC , as the RDC is main                                                               coordinated w /CRDC
taining superframe synchronization .                                                                                  3 - 7 = RFU
   It is noted that in one or more embodiments , such as that               Beacon Source           Binary    0 or 1 Defines the source
described immediately above, the RDC may have a dual                                                                 of the beacon .
physical interface , maintaining synchronization with the                                                            0 = RDC
                                                                       10                                            1 = CRDC
CRDC on channel 1, while associating with one or more                       Broadcast Flag          Binary    0 or 1 Defines if this
PDKs on channel 2 . The physical interface connected to                                                               is a broadcast
channel 1 provides timing to the physical interface on                                                                message .
channel 2 .                                                                                                           O = not broadcast
      Further, because the RDC may have intelligence on both                                                          1 = broadcast
channels , the RDC may provide coordination of PDKs that 15 Timeslot Select                         Integer   Oto 3 Defines how an RDC
                                                                                                                    and PDK ® utilize
it wants to redirect to channel 2 and PDKs that are on                                                                timeslots in a system .
channel 2 . More specifically , the RDC may move the super                                                            0 = no timeslots
                                                                                                                      assigned
frame and timeslot that a PDK communicates to the RDC                                                                 1 = 802. 15 . 4 Beacon
on , if another PDK with the same timeslot requirements is
present on channel 1 and the RDC wants to associate with 20                                                           enabled
                                                                                                                      2 = PDK ® uses
it.                                                                                                                   even timeslots /RDC
CRDC Slot and Channel Coordination                                                                                    uses odd timeslots
                                                                                                                      3 = PDK ® uses
   In one ormore embodiments , a CRDC may be configured                                                               odd timeslots/RDC uses
via a remote connection to a server or automatically . Using                                                          even timeslots
remote configuration, the server may have knowledge of 25
RDCs located within the CRDC cell boundary and may
perform optimum channel and timeslot planning .           A network type valuemay be used to define a cell network
  When the CRDC is configured automatically , the CRDC configuration . An RDC receiving this field may determine
may scan all channels and find the channel with the least its operating mode based on this field . If an RDC receives a
interference . The CRDC may then begin transmitting a 30 network type of single cell from another transmitting RDC ,
c -beacon .                                               the RDC may tune to another channel to avoid collisions
      All RDCs located within a CRDC cell boundary may      with the other RDC . If the RDC receives a network type of
place the CRDC into its local CRDC database and complete    coordinated multi - cell, the RDC may join the multi - cell
scanning all other channels to determine if other CRDCs are coordinated  system . If the RDC receives a network type of
present. In the case multiple CRDCs are found, the RDC 35 coordinated multi    -cell with CRDC , the RDC may join the
may communicate to each CRDC its findings if possible .                     CRDC network if the site ID is the same.
  Each CRDC may coordinate through that RDC to setup
channels and timeslots to prevent interference between                         The PDK may also receive this information and adjust its
CRDCs. In one or more cases, the CRDC may select another                    operating mode to comply with the system employed . If the
channel and disregard the timeslot information because 40  40 PDK detects the system to be single cell, the PDK may
CRDCs may not be required to be timing coordinated . conform to more of an IEEE 802 . 15 . 4 protocol, communi
Further, it is noted that any RDC that detectsmore than one cating with the RDC in such a manner. The PDK may be
                                                               aware that it is required to communicate with a specific RDC
CRDC may select the CRDC with the best signal quality .        ID . The PDK may still have the capability to periodically
Protocol Operation
   The following describes a protocol operation in a single 45 monitor other channels for other RDCs in the local vicinity .
cell coordinated system using a CRDC configuration . In one       If a PDK detects the system is multi-cell coordinated , the
or more embodiments , there may be additional protocol PDK may receive further information indicating the other
fields required to allow interoperability between single cell RDC frequencies in use in the coordinated network and may
and coordinated multi- cell configurations . Such additional adjust its system operating parameters appropriately .
protocol fields may provide information to RDCs and PDKs 50 If the PDK determines the system is multi -cell CRDC
that are located in near proximity to each other, or within a  coordinated , the PDK may adjust its operating parameters
CRDC cell.                                                     appropriately . The PDK may acknowledge that a c -beacon is
   A network format field may provide information to RDCs present and may broadcast a PDK location response. The
and PDKs related to the specific configuration the single cell PDK may also understand that an RDC with a different ID
or coordinated cells are operating in .                        other than a CRDC ID may attempt to communication with
                                                                            the PDK .
                                      Valid                                    A “ beacon source ” field may indicate to all RDCs and
Name                     Type        Range Description                    PDKs in the general proximity of the type of beacon being
                                                                       60 generated. This information may be helpful, specifically
Proxense _ NWK _ FMT                          Defines the network         when in a multi -cell CRDC system , and allows RDCs to
                                              configuration employed
                                              for an RDC or CRDC            distinguish between RDC generated beacons and CRDC
Network Type             Integer     Oto 7 Defines the network type
                                              employed.
                                                                            generated beacons.
                                              O = Single Cell                  A “broadcast flag " may indicate to all recipients that the
                                              1 = Multi-Cell           65 information being sent is intentionally being broadcast to all
                                              coordinated                 devices that can receive particular protocol information . In
                                                                          some cases, a message that may be sent to a specific PDK
             Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 58 of 67


                                                       US 10 ,455,533 B2
                              25
may also be broadcast to all PDKs. This flag assists the
                                                                                                          26
PDKs in determining how to treat the information .                         Site ID                      0x0100   Generic value for a
                                                                                                                 single cell RDC .
  A timeslot select field may indicate to PDKs and RDCs                    RDC ID                       0x1234   Arbitrary value
how the timeslots are configured in the system . This field                C - Superframe Length          32     2 .5 second superframe
                                                                                                                 period for PDK ® wakeup
may further be used to determine if an RDC and PDK are to                  Superframe Length               16    16 slots per superframe
use even -based or odd -based timeslots for responding .                   Proxense Network
                                                                           Identifier
                                                                                                        Proxense Defines system as a
                                                                                                                 Proxense system
   In order for an RDC or PDK to determine that a network                  Proxense Network Format
is of a particular type, a network identifier may be used .
                                                                     10 Network Type                             Single Cell
                                                                           Beacon Source                         RDC
                             Valid                                         Broadcast Flag                   1    Broadcast
Name                 Type    Range       Description                       Timeslot Select                       802 . 15 . 4 timeslots

Proxense Network     ASCII Proxense      An 8 byte ASCII value
Identifier                               identifying the network     15.      In this configuration of a standalone RDC (without a site
                                          to be a Proxense network         identifier ): the site ID is set to O because this is a single cell
                                                              RDC and no site information is required ; the RDC ID is
Single Cell Standalone Operation                              arbitrarily selected; the c- superframe length is set to 32
                                                              superframes indicating to the PDK that it needs to wake up
   The following description is based on , for example, an 20 once every 32 superframes in superframe ( to exchange
electronic game (such as one that may be found in a casino )               information with the RDC to remain associated ; the super
operating in a single cell configuration and attached to some              frame length is set to 16 , which may be the standard value
central server. However, it is noted that as described above ,             for a superframe in a particular system ; the network iden
examples of applications and uses are for purposes of                      tifier allowing a PDK to understand the beacon is from an
illustration and clarity and do not limit the present invention . 25 enabled RDC ; and the network format indicates one ormore
   The gamehas a resident RDC integrated into its hardware PDK       of several parameters ( e . g ., the network type indicates to the
                                                                           that it is a single cell network — indicating to the PDK
and has a system stack that allows access to the game. The no other RDC is associated with this RDC and therefore no
RDC may be attached to the game controller, or may use a   other RDC should be attempting access on this channel, the
separate controller containing the system stack and an 30 beacon source indicates to the PDK that the beacon is from
interface to the central server.                                an RDC and not a CRDC device , the broadcast flag indicates
   For clarity, any interactions between the RDC and the to the PDK that the message is being broadcast from the
server will assume that the reader understands that the         RDC , the timeslot select field indicates that a PDK should
system stack and server interface application are taken into use IEEE 802.15 .4 beacon -based handshaking with the
account in the transactions described .                      35 RDC ). The RDC then scans all channels (or preconfigured
   This description covers the basic initialization of the channels ) to determine if any other IEEE 802. 15 .4 or client
system and RDC /PDK interactions that occur while associ devices are present or if any other interference is found .
ated in the system . The following concept defines how , for       With the pre - configured information , the RDC then
example, a casino game in a single cell configuration may be begins beacon transmission on the least interfered channel
setup with multiple player PDKs. Upon power being applied 40 with a c -superframe count, superframe count, and the infor
to the game and RDC , the internal circuits perform an mation located in the table immediately described above .
initialization function and the operating system and game                    Now , as shown in FIG . 25 , in standalone mode , the RDC
load . The game and RDC indicate to the central server that                will continue to transmit beacons on every superframe. The
power has been applied . The system stack also loads in the information in the table immediately described above may
controller and the RDC device is started in a static mode 45 be transmitted along with the superframe count in every
with its transceiver disabled . The RDC may first be config - superframe to allow the PDK to configure and synchronize
ured to operate in a single cell environment and requires                  with the system . When the superframe count is the super
some basic setup requirements as will be understood by                     frame length minus one, the superframe count will start
those skilled in the art.                                        counting from 0 for the next c - superframe.
   The server places the game into a particular configuration » At the end of each beacon transmission , a frame check
                                                              50
mode where it can set the RDC for auto - discover mode, or sequence (FCS ) may be appended as part of the IEEE
                                                                           802 . 15 .4 physical layer. The FCS provides protection for the
may choose to manually configure parameters related to the
RDC ' s operation . If the server places the RDC into auto                 data carried in the frame. Because the beacon may not
discovery mode, the RDC generates a random value for its occupy the entire frame ( or timeslot), hashed lines are shown
RDC ID and its password , which is then passed back to the   he 55 indicating additional idle time between the FCS and IFS .
server .                                                           The RDC maintains the beacon transmission until the RDC
                                                                   is disabled or power is removed . At this point in the
    If the server chooses to manually setup the RDC , the sequence of operations, there are no PDKs registered with
server may supply the RDC ID and password . The server the RDC , so no PDK can gain access without registering and
may also send the network topology and preferred channels 60 receiving authorization from the RDC .
the RDC will operate on . The central server may then send            Again referring to the casino game example described
its site information to the game controller, which is also used above , a player with a PDK that has not yet been registered
by the RDC to allow access to the game. Once the server has to the property enters the RDC cell . The PDK is in battery
configured the RDC , the server will enable the RDC and            savemode and periodically wakes up looking for a network .
game.                                                                65 As shown in FIG . 26 , the PDK starts in a deep sleep state .
    The configuration information shown in the table imme-              The wakeup timer eventually expires , causing the PDK to
diately below may be used for RDC provisioning.                         enable and tune its receiver. The PDK then monitors the
        Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 59 of 67


                                                    US 10 ,455 ,533 B2
                              27                                                                  28
channel that it tuned to for a period of one 17 timeslots (one     may again attempt to gain access to the RDC as shown in
superframe plus one slot), or approximately 83 milliseconds.       FIG . 27 . The difference this time is the PDK ID is in the
The 17 timeslot limit is based on a superframe of 16               RDC 's local database and the RDC may deny authorization
timeslots , and the fact that the PDK , upon initial reception , without alerting the host system . The PDK may then operate
could miss the beginning of a beacon . The additional slot 5 as previously described after authorization has been denied .
provides the overlap necessary to guarantee reception of a         In one or more embodiments, once a host system grants
beacon if one is present.                                           authorization for the PDK to operate within the property,
   If no beacon is detected , the channel number is incre           then one or more different scenarios may exist. In one
mented (modulo 16 ) and the PDK resets its wakeup timer           scenario , the RDC may transmit the PDK ID as part of the
and returns to deep sleep mode . If a beacon is detected , the 10 beacon  transmission , alerting the PDK that the RDC wants
PDK checks for a network ID and if one is not found , it again    to communicate , and the PDK may then respond with a PDK
increments the channel number, resets its wakeup timer, and         location response . In another scenario , the PDK returns to
returns to deep sleep mode . If the network ID is detected , the    the RDC cell, and after detection of the beacon (with or
PDK attempts to establish a communications link with the
RDC . At this point, the PDK has found a single cell network is15 without
                                                                  W       the PDK ID ), it returns the PDK location response .
on channel 1 with an RDC ID of Ox1234 , and the RDC is in In either case , after the RDC detects the PDK location
broadcast mode indicating that it is attempting to gain the         response with the PDK ' s public ID , the RDC then issues a
attention of any PDKs in the local proximity .               link request attempting to initiate a link between the RDC
   Now referring to FIG . 27 , in which an authorization     and PDK . FIG . 28 , for example , shows a handshake between
denial handshake is shown , the RDC broadcasts its beacon 20 the RDC and PDK for a PDK authorization grant.
with the information as described above . The PDK detects       As shown in FIG . 28 , the RDC may broadcast the beacon
the beacon in broadcast mode , determines the network on every superframe. Although not shown, the superframe
configuration and RDC ID and returns a PDK location                 counter value is also included , which the PDK may use for
response with the RDC ID and PDK ID included . The RDC             battery conservation . The beacon may be broadcast in one of
detects the response from the PDK and alerts the central 25 more different methods. The system may have just autho
server that a PDK with a public ID of Ox9876 (arbitrary )           rized a PDK and the beacon includes the PDK ' s public ID
wants to attach and enable the game for play . In the               for a period of time or, in another method, the beacon may
meantime, the RDC may immediately respond back to the              be transmitted without the PDK 's public ID . As described
PDK indicating that the PDK should wait for authorization .         above, if the PDK is in the RDC cell and has deactivated its
This keeps the PDK responding to beacons as defined by the 30 response , when the PDK detects its ID in the beacon , it may
fields located in the beacon until the beacon is no longer          reactivate its response to the RDC and transmit both the
present (i.e ., the PDK is no longer in the RDC cell), or until     RDC ID and PDK public ID in its PDK location response .
a response is returned by the RDC .                                    If the PDK has just re - entered the RDC cell and detects
   The central server, in conjunction with the system stack , the RDC beacon (with or without the PDK ' s public ID ), the
may then choose to not recognize a particular PDK ' s public 35 PDK may again respond with the RDC ID and its own PDK
ID that has not yet been registered to the property . The RDC   public ID . The RDC may then detect its RDC ID and the
continues to output its beacon . Upon the next wakeup and           PDK public ID and immediately sends a link request to the
PDK location response from the PDK , the RDC detects the            PDK with both its RDC ID and the PDK ' s public ID
PDK ID and , within its database , looks up the authorization       indicating it wants to initiate a link with the PDK . The PDK
parameters for this PDK . It determines that authorization has 40 may detect the request and respond with a link grant with
been denied and sends an “ authorization deny " command to        both IDs included . The RDC and PDK may enter into
the PDK . In the case that a particular PDK is not recognized     association mode and then provide data exchange on a
or not authorized , a notification may sent to a staff member       periodic basis insuring the PDK remains in range of the
of the property to register a user of the PDK , and /or, in one     RDC . This periodic data exchange may occur based on
or more embodiments , one or more machines may be used 45 parameters previously described above. Interleaved between
to prompt the user to register with the property .                  the data exchange may be beacons that other PDKsmay use
   The PDK temporarily stores the RDC ID in its local               to access the RDC . Eventually, the RDC may terminate the
memory with a flag indicating that it shall no longer respond       data exchange based on inactivity , as determined by the
to this RDC ID . The PDK may then go back into battery save         server, or as based on the PDK leaving the RDC cell, in
mode and periodically scans all channels as previously 50 which case the RDC realizes the PDK is no longer in range .
described above with reference to FIG . 26 .                Further, it is noted that due to radio interference issues
   Still referring to FIG . 27 , because the PDK may not            that might occur in wireless systems, the RDC and PDK may
constantly be aware of its geographical location , the PDK          not relinquish the link based on the lack of a single data
may continue to monitor each channel and decode each             exchange . Because the RDC is not necessarily battery lim
beacon . Eventually , the PDK returns to the channel that the 55 ited , the RDC may continue to monitor all timeslots in a
RDC is still transmitting beacons on , decodes the beacon        superframe with the exception of those frames it transmits
information including the RDC ID , and determines that it is     on . In contrast, it is noted that a PDK is likely battery limited
not to respond.                                                  and therefore may need to intelligently choose when to
  Further, the PDK may maintain the RDC ID in its local receive and transmit.
database until the beacon is no longer present during scan - 60 In the case the RDC and PDK lose communications
ning, at which time the RDC ID is removed from the               during the predefined period they are attempting to commu
database . The period of time that the beacon is absent before      nicate , both devices may have equal knowledge of such an
removing the RDC ID from the database may be determined             event. Because the PDK is battery limited , the PDK may try
during prior system testing .                                 on the next available timeslot to regain synchronization with
   Assuming the RDC beacon is absent for a given period of 65 the RDC . After a period of time in the RDC , or a predefined
time indicates to the PDK that the PDK has left the RDC             number of attempts by the PDK , the link may be considered
cell. Upon the next detection of that RDC beacon , the PDK          lost.
        Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 60 of 67


                                                   US 10 ,455 ,533 B2
                             29                                                                   30
   Referring again to the casino game example , in one or           information back to each RDC indicating its timing relative
more embodiments, an enabled single cell game facilitates           to the other RDC . This information may be important in the
multi-player access via the central server. Individual players      event a single PDK is associated with more than one RDC
may consecutively play the game provided they have the              because the clock frequency error between the RDCs may
appropriate PDK , or in some instances, multiple players may 5 cause eventual timing drift that will eventually cause
be able to simultaneously play the game. The RDC allows        timeslot and superframe overlap and prevent the PDK from
for simultaneous multi-player access , so long as the central       communicating with both units on a periodic basis . This
server supports and authorizes such play.                           situation is also noted : where two PDKs are associated with
   In the case where multiple PDKs may simultaneously
access an RDC , the RDC may provide superframe coordi-           10 the  same RDC and each PDK is also associated with a
                                                                    different second RDC . Additionally, each of the second
nation information to the PDKs to interleave them in a              RDCs may also have other PDKs associated with them that
manner to avoid contention between RDC and PDK com                  are also associated with even different RDCs. Eventually,
munications. For example , as shown in FIG . 29 , the RDC           such an uncoordinated system may appearing like a mesh
may assign a superframe and timeslot count to each PDK
accessing the RDC . Through link setup and data exchange.        15 network . A system of such complexity may require a CRDC
the RDC may direct the PDK to use a specific superframe             to be used to address synchronization issues.
and timeslot (or multiple superframes and timeslots ) for              As to the case where a player may be registered to
periodic data exchange. By using such a technique , the RDC         multiple RDCs, but wants to associate with one RDC at any
may alter the wakeup superframe for each PDK and may          given time, there may one or more techniques that may be
 efficiently distribute them so as to reduce contention 20 employed to control how a PDK associates with a specific
between the PDKs. Because the PDKs are given a specific       RDC . In one way , a PDK is associated with a single RDC .
 superframe and timeslot (or superframes and timeslots ), the Using this technique , the PDK may attempt to associate to
PDK is required to wake up during that superframe(s ) and           other RDCs, but the other RDCs will deny association
timeslot( s ) to communicate with the RDC . This technique , through the back - end central server, causing the PDK to
in turn , may greatly extend PDK battery life .              25 ignore the other RDCs as previously described above. It is
   Now referring to FIG . 30 , it shows a configuration in        noted that such a technique may eliminate a cell size issue,
which multiple games operating as single cell RDCs are            where the cell must be constrained to prevent other RDCs
co -located in close proximity with overlapping RDC cell          the PDK is registered to from accessing the PDK .
coverage . In such a configuration , each RDC 200 , 202 may            In another technique for directing a PDK to communicate
not be aware of the presence of the other RDC 200 , 202Zbul
                                                         but 3030 toto one RDC in a configuration where multiple RDCs exist of
a PDK 204 that resides in the area of overlapping coverage which the PDK is registered to , by significantly reducing the
may detect the presence ofboth RDCs 200 , 202 . A technique
of restricting or allowing PDK access to one or more of the   RF power level from the RDC and providing this informa
RDCs 200, 202 , and the technique of enabling game play 25 tion    along with a request for the PDK to reduce its RF power,
may depend on the system stack for that specific configu - 35 a close proximity communications channelmay be created .
ration .                                                      The close proximity communications channel may then
   In a configuration where multiple RDCs are co -located     operate as if a single cell network exists . More particularly ,
without the knowledge of each other, and where a PDK is if the RDC is configured to have a reduced RF power output,
registered to both RDCs, a technique of determining and the RDC 's cell boundary shrinks causing the PDK to have
gaining access to each RDC may be enforced . There are one 40 to be within closer proximity of the RDC to receive a beacon
or more possible scenarios that may occur. For example , in   from that RDC . If, in turn , the RDC indicates in the beacon
one case, a player may desire simultaneous access to a game         that it is at reduced RF power, the PDK is aware that the
and another device , such as a drink or food purchase device ,      RDC is in extremely close proximity . In addition , if the
with both being physically located near each other and              beacon includes a command to instruct the PDK to reduce
without disrupting the game play. In another case, a player 45 RF power, the chance of surrounding RDCs receiving a
may be registered to multiple RDCs, but wants to associate          response or interference from the PDK may be minimized .
with one RDC at any given time.                                     When the communications channel is terminated and the
   In addition to an RDC granting permission to the PDK for         PDK no longer sees the beacon from that RDC , the PDK
access , the RDC may also dictate to the PDK the number of          may readjust its RF power level to normal levels for a larger
simultaneous associations allowed . The purpose of defining 50 cell coverage area . Such dynamic RF power level adjust
the number of associations permitted may reduce the pos -           ment may be implemented in the system stack .
sibilities that the PDK can simultaneously associate with and          Thus, in one or more embodiments , there exists a scheme
enable two or more RDCs within close proximity of each              to dynamically adjust a transmission power and /or reception
other. This may prevent unauthorized use of a player 's PDK         sensitivity of a wireless reader device along with an ability
on adjacent enabled devices , thereby disallowing a player 55 to command a client device to do likewise to permit both cell
from using another player 's identity . The capability of           coverage and client device response area programmability .
configuring the number of associations for a particular RDC         This may enable the dynamic tracking of transient client
may be implemented in a system stack and controlled by the          devices within and through the cell' s extended or default
attached controller 's application .                                coverage area with full power and sensitivity at both ends,
   Referring again to the case where a player desires simul- 60     while concurrently allowing the association of a particular
taneous access to a game and another device, a PDK may be           client device in close proximity to the reader device for
capable of associating to multiple RDCs based on the                command and control of an application or service during a
physical limitation of the maximum number of simultaneous           session . Those skilled in the art will note that by dynamically
connections the PDK can handle and based on the number              varying a size of a cell in which a secure transaction takes
of associations the RDC permits .                            65     place between a PDK and an RDC ( or in which a PDK
   Further, it is noted that under the conditions the PDK is        accesses an application via an RDC ) , at least some level of
associated with more than one RDC , the PDK may relay               security may be achieved in that eavesdropping may be
        Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 61 of 67


                                                     US 10 ,455 ,533 B2
                              31                                                                    32
prevented . Moreover, unnecessary and potentially unsafe             used to establish adjustable wireless cells for particular
propagation of a wireless signals beyond a certain distance          associations with PDKs. For example , in the case of an ATM
may be avoided .                                           machine having an RDC , the RDC may carry out a secure
   For example , a plurality of PDKs may be located in a   transaction with a PDK in an adjusted wireless cell , while at
default wireless coverage range of an RDC . This default 5 the same time, casting a broader wireless cell to monitor and
wireless coverage range may represent a cell of the RDC at           identify one ormore PDKs around the transacting PDK . In
full power. As the plurality of PDKs enter and exit the              such a manner, for example, a security measure may be
RDC ' s cell, the RDC reports corresponding location track -         implemented by which the RDC can identify individuals
ing information back to , for example, a central server. When        behind a transacting user. Further, as an added or alternative
one of the PDKsrequests access to an application secured by 10 security measure, transmission power may be adjusted
the RDC , the RDC may follow by reducing its RF power and            dependent on a sensitivity of the type of data requested to be
commanding the requesting PDK to also lower its RF power ,           exchanged in a particular transaction . Such data sensitive
thereby in effect requiring that the requesting PDK be               transactions may be conducted at low power with additional
" drawn in ” to the RDC in order for the PDK to access the           security measures such as password entry or biometric input.
application . It is noted that while the RDC may communi- 15 Application Utilizing Multi -Cell Coordination
cate with the requesting PDK via low power RF signals, the              The following describes a system architecture and opera
RDC may continue to maintain its default wireless coverage           tion of a system within , for example , a casino application .
range for tracking other PDKs. When the requesting PDK is            Referring to FIG . 31 , a CRDC (not shown ) and multiple
moved away from the RDC or the session is otherwise             RDCs (shown, but not individually labeled ) are distributed
terminated , both ends return to their default full RF power 20 throughout a casino floor. In such embodiments , a single
settings.                                                       CRDC generates a cell 210 that provides ubiquitous cover
  As described above , reception sensitivity of the RDC              age of the entire floor. On the left side of FIG . 31 , multiple
and /or PDK may be changed as part of a cell size variation          RDCs ( shown, but not labeled ) provide overlapping cell
technique in accordance with one or more embodiments .               coverage and blanket the casino floor and gaming table area
Reception sensitivity may be adjusted using an RF attenu - 25 212 all the way to an entrance of the casino with continuous
ator (e .g ., a step , variable , or programmable RF attenuator )    wireless service coverage . These RDCs may be dedicated to
that is either specific to a receive path or common to both          PDK location tracking, allowing the casino operator to know
receive and transmit paths . It is noted that even if the            where a player carrying his/her PDK is geographically
attenuator is common to both receive and transmit paths,         located on the floor. These RDCs may be mounted in the
transmit power may be independently controlled . Further , in 30 floor or ceiling , creating , for example , relatively symmetri
one or more embodiments, a separate attenuator may be used            cal cells .
to allow for independent control of transmission power and               Another set of RDC cells ( shown , but not labeled ) are
reception sensitivity .                                              shown to exist in the right side of FIG . 31 and are integrated
   To determine how much to adjust the size of a wireless            in gaming machines (shown, but not labeled ) within an
cell without severing a wireless connection between an RDC 35 electronic gaming area 214 . The cell orientation for these
and a PDK , one or more of various metrics may be used . For RDCs is more oblong and focused at players that are within
example , in one or more embodiments , a signal strength of          close proximity and in front of the electronic gaming
the PDK may be monitored to determine by how much to                 machines, noting that cell orientation and shape may be set
power down a transmission power of the RDC and /or the               according to antenna position and/ or configuration . The cells
PDK . If the signal strength is determined to be relatively 40 extend outward towards the center of the isle to detect the
strong , then the RDC may cause a reduction in transmission          presence of a player that may be walking by. Toward the
power that is greater than if the signal strength were detected      lower right part of FIG . 31 is a registration cell 216 that sits
as being weak . Conversely , if the signal strength is detected      at a registration desk ( shown , but not labeled ) where a player
as being weak , the RDC may lower transmission power by              may register and acquire a PDK the first time the player
a small amount or not at all . Instead of or in addition to 45 enters the casino . The registration cell 216 may be smaller
relying on signal strength , a bit error rate may be assessed        in size to enable local communications between the RDC
to determine by how much to power down the transmission              and PDK without allowing external RF monitoring devices
power . For example , if the bit error rate of communications        to capture and record the interaction between the devices .
between the RDC and PDK is determined to be low , then the              It is noted that in FIG . 31 , a PDK 218 that is currently out
RDC may lower transmission power by an amount greater 50 of the range of all RDCs, but still in range of the CRDC . This
than if the bit error rate was determined to be relatively high . represents a PDK carried by a player, which is being used to
   Further, as described above , the transmission power and       track the player 's position and provide additional services .
or reception sensitivity of either or both of an RDC and a        Such services are further described below .
PDK may be adjusted . In one or more embodiments, only a             Further , still referring to FIG . 31 , there is a central server
transmission power of the PDK may be adjusted . This may 55 220 . The central server 220 may contain a player' s financial
done to , for example, " bring in ” the PDK and reduce the           information ( credit card numbers , gambling limits , and other
likelihood of that PDK interfering with other RDCs. In one           information related to a player ). In addition , the central
or more other embodiments, the transmission power of both            server 220 may be physically wired (not shown ) to all RDCs
the RDC and the PDK may be adjusted in an effort to draw      and/ or CRDCs located throughout the casino .
in the PDK to the RDC . In still one or more other embodi- 60 Although not shown in FIG . 31 , within the PDK location
ments, in addition to or instead of adjusting transmission    tracking system , RDCs may be gambling tables that also
power, reception sensitivity of either or both of the RDC and have RDCs embedded within the table itself. A representa
the PDK may be changed .                                         tive gambling table is shown in FIG . 32 .
  Moreover, in one or more embodiments , an RDC may                 As shown in FIG . 32 , a gambling table 230 has RDCs 232 ,
have multiple wireless transceivers , whereby at least one of 65 234 , 236 , 238, 240, 242 , 244 , 246 embedded within it . RDC
the transceivers is at full power for PDK location tracking          246 may be a dealer RDC that has a cell geometry covering
purposes, while one or more of the other transceivers are            the dealer' s area , allowing the dealer to freely move around
        Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 62 of 67


                                                       US 10 ,455, 533 B2
                               33                                                                   34
in this area . There are an additional RDCs 232 , 234 , 236 ,         tion , power up , and provisioning, the CRDC is configured to
238 , 240 , 242, 244 that are located at each player position .       remain in a dormant state until the central server interacts
Each of these RDC cell ' s coverage areas are oblong and are          with the device and instructs it to perform specific tasks. The
directed to where the player would be sitting/ standing . It is       central server may first instruct the CRDC to enable the
noted that each player position 's RDC 232 , 234 , 236 , 238 , 5 receiver, scan all channels, and report back the findings of
240 , 242 , 244 allows for some coverage of the region                each channel. When the CRDC scans each channel , it
directly behind each player position , allowing the RDC 232 ,         collects signal quality metrics and any IEEE 802 . 15 .4 radio
234 , 236 , 238 , 240 , 242 , 244 to report back through the          transmissions. The operator of the central server may then
system the presence and identity of anyone behind the                 analyze all of the signal quality metric information and any
player . The RDC cell ' s coverage areas may beminimized to 10 IEEE 802 . 15 . 4 framing information to determine the best
cover the area where a dealer or player may be located                channel the CRDC should transmit its beacon on . Once
relative to the table . Those skilled in the art will note that the   determined , the operator at the central server may command
actual cell footprints may vary from those shown in FIG . 32 .        the CRDC to store the specific channel that it will transmit
Utilizing distributed RDCs with directional, highly attenu -          on and enable it to begin transmitting. The operator may then
ated , antennas allows the casino operator to know the 15 select the next CRDC and perform the sameoperations, until
location of both dealers and players , and the amount of time all CRDCs have been configured in the network .
they remained at the table .                                             In an automatic configuration mode , the CRDC scans
    The CRDC , PDK location tracking RDCs, and gambling each channel and collects signal quality metrics and deter
table RDCs,may interoperate in a system such as that shown mines if other IEEE 802. 15 . 4 devices ( including another
 in FIG . 33 . FIG . 33 shows a graphical representation of the 20 CRDC ) are present. The CRDC may then select the quietest
sequence of events that may occur when a c -beacon is                 channel to begin its beacon transmission on . Further, it is
transmitted in , for example , a casino application . As shown        noted that it may be recommend that initial auto -configu
in FIG . 33 , first, a CRDC 250 transmits the c- beacon to all        ration of a CRDC occur when there is a single CRDC
RDCs and PDKs (shown , but not labeled ) within the present. This recommendation is based on the fact that the
CRDC ' s cell radius . All of the RDCs and PDKs setup and 25 CRDC may have overlapping coverage with another CRDC
synchronize their timing to the beacon . Next, each PDK , in as shown in FIG . 35 , but the CRDC is not aware of the
its appropriate timeslot, transmits a PDK location response  overlap , causing two CRDCs to transmit their beacons on
ID . Any RDC that is in the vicinity of the PDK ' s response the same channel. Eventually , due to potential timing inac
receives the PDK location response ID and logs specific      curacies in the CRDCs, they may overlap and become direct
information related to the reception . Then , each RDC pack - 30 interferers to RDCs and PDKs in the overlapping area . An
etizes the information received from the PDK and , through            exception to this recommendation is when the system is
a wired back channel, relays the information to a central             configured to allow the CRDC to report back the channel
server 252. The central server 252 may then utilize this              that it occupies (or intends to occupy ) to the central server,
information to indicate to an operator, by either graphical or        and the server can then analyze the CRDC channel lineup on
text format, the geographic location of each player.          35 all CRDCs and reassign a channel for any given CRDC .
   Representing the flow in a different manner, the interac -       Once a channel has been assigned and stored in a local
tions for a single PDK is shown in FIG . 34 . In addition to          non -volatile memory of the CRDC , upon nextpower up , the
providing location tracking information , when the PDK                CRDC scans all channels again and return to their last
outputs a PDK location response ID , certain events may               assigned channel provided that it is not occupied by an
occur from an RDC based device . In the event the RDC 40 interferer or by another CRDC beacon . In such a case , the
based device is an electronic game, via the central server, the       CRDC may have to again go through the initialization
electronic game may entice the player over to it by flashing          process .
information on the screen related to that specific player. In            Although a synchronized system may lead to higher
one example , an electronic gaming machine may offer the              throughput and may possibly lead to better battery life, in
player a free game, gaining the player' s attention and 45 one or more embodiments , it may not be necessary for
ultimately enticing the player to play the game. In order to          CRDCs to be synchronized . Because each CRDC operates
identify the player, further steps may be taken between the           on a separate channel , there may be no timing - specific
PDK and the RDC that are described below .                            consideration that needs to be addressed between CRDCs.
  In the event the RDC device is used for location tracking,          Instead , a concern may relate to how the PDK aligns to
it may perform further interrogation of the PDK to deter - 50 multiple unsynchronized CRDCs. From a PDK location
mine whether the PDK is legitimate . A more detailed          tracking standpoint, the PDK may be required to lock to a
description of such interrogation is provided below .                 single CRDC beacon . The CRDC beacon will indicate to
   Now referring to FIG . 35 , it shows two CRDCs with                PDKswhat other channels a CRDC may be located on . The
overlapping cell coverage, but not to the point where each            PDK may not need to attempt receiving from any other
CRDC can see the other CRDC . As shown in FIG . 35 , the 55           CRDC , provided the signal quality metrics for the current
CRDC cells are non - uniform in nature due to obstructions            CRDC it is monitoring has sufficient signal quality to receive
blocking the transmit radio path . The CRDC cell overlap              error free data . In the case the signal quality degrades, the
may cause a number of RDCs to be in each CRDC cell. It                PDK may then periodically switch to other channel(s ) to
is envisioned that other CRDCs may overlap in the same                determine if a better signal quality can be obtained . If a
region if they are placed above and below the RDC micro - 60 better signal quality is determined to be on an alternate
cellular structure . In this case, for example, up to 4 channels      channel, the PDK may then immediately switch to the
may be occupied just for CRDC beacon transmission .                   alternate channel, provided it is not in association with an
   Due to the possibility of interferers in the coverage area         RDC at that instance in time. If the PDK has begun
of the CRDC , the central server may manually configure the       association to an RDC , the PDK may have to attempt to
CRDC , or the central server may also instead or additionally 65 finish the association before switching to the alternate chan
have the capability to auto - configure . In the case the central nel. It is noted that once a PDK is in association with a RDC ,
server performsmanual configuration , upon initial installa - the PDK is no longer required to monitor the CRDC beacon ,
        Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 63 of 67


                                                     US 10 ,455,533 B2
                             35                                                                        36
until the association ends between the devices by releasing               with reference to FIGS. 6 and 7). Such information may
the link or by the PDK leaving the RDC cell.                              include the service provider ID , secret key, and other param
   When an RDC is powered up for the first time, the RDC                  eters that the service provider wants to designate for access
may not be aware of the network it belongs to or its                     within their network . These other parameters may vary in
configuration within the network . The RDC may default to 5 size in the PDK and may be defined by the host system to
a single cell configuration . For this reason , RDCs placed in           meet the needs of the property . Information transferred to a
a CRDC cell configuration may by default remain in a                     PDK may include , for example , the service provider site ID ,
dormant state upon its first initial power up in the network .            the service provider 's assigned PDK ID , the service provid
This may allow the central server to configure any specific              e r 's secret service ID , the service provider 's secret key , and
information related to the network into the RDC prior to 10 service provider specific access information .
operation . Some of this information may include , for                     Now describing an example of an operation in accordance
example , the site ID , a local RDC ID , and other parameters            with one or more embodiments, once a system has been
related to the wireless transmission protocol. The site ID is             installed and properly provisioned , a rated player may walk
important, because the property owner may not want their                 into the casino . They are greeted by a host and walked over
RDCs to become associated with another property ; thus , the 15 to the registration desk , where the player' s information ,
RDC should synchronize to beacons transmitted with that         already in the central server, is linked to a PDK that is given
site ' s ID . The RDC ID is used in communication between a              to the player and assigned with specific privileges. The
PDK and RDC ; hence, there should be one RDC ID per                       player places the PDK in their pocket and begins to walk
RDC device in the network . Other application - dependent                throughout the casino . Once the PDK leaves the registration
parameters may include how the unit operates when asso - 20 cell, the PDK enters discovery mode and scans the channels
ciated with a PDK and whether the RDC sends data back to                 for a c -Beacon . If the PDK does not locate the c - beacon , it
the server when data is ready, or if the server must poll the            continues to scan for an undetermined period of time until it
RDC for the information . The central server may then                    either goes into battery save mode or finds a c -beacon .
command the RDC to enable its receiver and scan all                        Once the PDK finds a c -Beacon , the PDK determines if
channels to determine the signal quality of each channel and 25          the c -beacon is a particular type of network and the site ID
which CRDCsmay be received by the RDC . The operator of                   is in its local service provider database . If the site ID is not
the central server may allow the RDC to automatically select             in the database , the PDK ignores that c -beacon and keeps
which CRDC Beacon to lock to , or can command the RDC                    looking for other c -beacons on other channels until one is
to select a specific CRDC beacon . After reviewing the         found that is in its local database . Once a valid c -beacon
channel list for signal quality , the system may then com - 30 containing a site ID that is in the PDK ' s local database is
mand which channels the RDC can use for alternate chan -       found , the PDK extracts the CRDC channel availability flags
nels for RDC -PDK communications , or the system may                      and checks the other channels in the CRDC channel avail
command the RDC to automatically select the alternate                     ability list . The PDK then determines which CRDC has the
channels. The system may then place the RDC in operation                 best signal quality metrics . The PDK switches to that
mode, and the RDC then tunes to the selected CRDC beacon 35 channel and begins receiving c - beacons . The PDK extracts
channel and remains there listening for CRDC beacons and    the CRDC and network configuration information as
any PDK that sends a PDK location response ID . While       described above . This information may define the framing
receiving the c -beacon , the RDC may configure its timeslot              structure and how the PDK should operate within the
information similar to that described above . This defines the           network . The PDK then applies the c - beacon parameters to
superframe structure as well as defining which timeslots 40 its radio transceiver parameters , configuring the sleep inter
( odd or even ) the RDC is permitted to communicate with a               val and response superframe and timeslot information .
PDK on the beacon channel .                                              Because the PDK has just received a c -beacon , the PDK is
   In the background , on the alternate wireless link described          now aware of the current superframe count. The PDK then
above with reference to FIG . 9 , the RDC may continue to                 configures its timer to wake up just prior to the expected
scan the alternate channels , updating its list of clear chan - 45 superframe count that it may communicate on .
nels . This updated list may then be used when a RDC                 Now also referring to FIG . 36 , when the sleep timer
determines it wants to extend its communication with a PDK                expires, the PDK may wake up , listen for a specific c- bea
in association mode and selects which channel that commu -                con , and verify the superframe count . It then waits a pre
nication will occur on . The RDC , in operational mode, may               determined period of time for its slot to be available and
perform frame and slot alignment to the CRDC and listen for 50 performs CSMA -CA , and if no other device is attempting to
a PDK location tracking response . On a periodic basis, the              respond, it responds with its PDK location tracking
RDC may send information back to the central server                      response. If another device was detected on the channel , the
indicating that it is still operational and indicating the status        PDK may then reset its timers and wait for the next
of the communications channels (e. g., CRDC beacon , alter               predefined superframe and timeslot to wake up and attempt
nate channels ).                                                    55   again .
   In one or more embodiments, a registration RDC may be                    It is noted that a PDK in accordance with one or more
used to initially enable and to configure a PDK . The regis -            embodiments may be powered by an internal battery of, for
tration RDC may have a small cell coverage area by design ,              example , a type commonly used to power small electronic
measured , for example , in inches . This may require that the           devices such as watches, calculators , and mobile computing
unregistered PDK must be in extremely close proximity , 60 devices. The power of such a client device battery is
e . g ., placed on the registration RDC housing, to communi-              consumed when the PDK is active. In an effort to reduce
cate with the registration RDC , reducing the likelihood of               and /or minimize battery consumption , in one or more
RF eavesdroppers gaining access to PDK setup information .               embodiments , the active time of a PDK as a percentage of
   The registration RDC may be directly connected to a                    total time may be reduced by management of transmission
central server. In addition to specific security features, the 65        and reception times . For example , as described above , a
registration RDC installs and configures service provider                network in accordance with one or more embodiments may
information located on the central server (described above               be designed to configure timeslots (e.g., frames ), groups of
          Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 64 of 67


                                                    US 10 ,455,533 B2
                             37                                                                   38
time slots ( e.g ., superframes), and / or coordinating beacon       time, the RDC may flag the error and continue listening on
superframes (e .g., C - superframes ) in a manner such that a        the channel. If the same RDC is again instructed to establish
client device is caused to both listen and respond within            communications with the same PDK , the RDC may choose
specific time slots . Because these time slots are configured        to use a different alternate channel and redirect the PDK to
by the network , they may be precisely predicted , thereby 5 the new alternate channel for communications.
allowing the client device to set a timer, return to sleep              Now referring to FIG . 37 , it shows a PDK wakeup and
mode, and waken when a specific , time-slotted interaction is         response flow in a CRDC coordinated system . For purposes
expected or required of the client device . Further, in one or       of describing FIG . 37 , it is assumed that the PDK has
more embodiments, because a network in accordance with acquired system synchronization and has gone into the sleep
one or more embodiments may implement programmable 10 mode after setting its timers to wake up on the next pre
C -superframe lengths , an operator or system may individu -         defined superframe. The PDK remains in sleep mode until
ally tailor performance to maximize (or at least improve )           the wakeup timer expires and wakes up the PDK . The PDK
battery life and /or minimize (or at least reduce ) system           then enables and tunes its receiver to the c - beacon channel
inter -message latency without requiring access of the client        and listens for the beacon for a predefined period of time. If
device itself or physical alteration of the client device . 15 no beacon is detected , the PDK checks for other CRDC
   When the PDK responds with a PDK location tracking          channel available flags in its localmemory . It then reassesses
response, every RDC within local proximity that can receive          signal quality and beacons on the alternate CRDC channels .
the response may log the response message in its database      After the PDK assesses the other CRDC channels and no
along with signal quality metrics and a timestamp. They will beacon is found , the PDK goes back into rediscovery mode
then send the information back to the central server. The 20 scanning all channels looking for a c -beacon . If no c - Beacon
response may be sent by the server polling the RDC or by             is found , the PDK then starts its deep sleep mode . In the
the RDC if it has data to send . Once the central server             event that other CRDC channels are present, the PDK
receives the PDK information from one or multiple RDCs,              assesses the signal quality of each channel and selects the
the server may then determine if any further communication           best channel . The PDK then selects that channel and tunes
with the PDK is necessary . If, for example, the system wants 25 to it listening for the CRDC beacon .
to validate the PDK , it can perform a validation. The server           When the PDK receives the beacon, it checks all of the
may then send a command to a specific RDC to set up          parameters associated with it including the superframe
communications with a specific PDK and wait for a response   count. If the PDK determines the superframe count is not the
from that RDC . Because the communication between the        correct one for it to wake up and respond on , it sets its
RDC and the central server may not be instantaneous , the 30 internal sleep timer to wake up just before the next expected
RDC may have to wait for the next PDK location tracking      superframe it should respond to and returns to sleep mode.
response. After performing CSMA -CA , it may immediately              If the PDK determines that the beacon is on the PDK 's
instruct the PDK to switch to the alternate channel. If, during      expected superframe count, the PDK then stays awake, but
the CSMA -CA , the RDC detected another device on the    stops listening until just before its expected timeslot. The
channel, the RDC may wait for the next PDK location 35 PDK may then perform CSMA -CA to determine if the
tracking response from that PDK and then re -attempt PDK channel is busy . If the PDK determines the channel is busy ,
channel reassignment. The PDK may then switch to the                 the PDK may again set its internal sleep timer for the next
alternate channel, perform CSMA -CA , and send a link                expected superframe and return to the sleep mode .
request to that specific RDC ID with its own ID included .              If the PDK finds the channel to be available , the PDK then
The RDC , looking for the link request with its specific ID 40 transmits its location tracking response and waits for one
and a particular PDK ID , detects the request and then            additional timeslot for a response from an RDC . If the PDK
responds with a link grant. Further, the RDC may alert the receives a response from an RDC , it then performs the
central server of the link , and a data exchange occurs with      command sent by the RDC (e . g ., to switch to the alternate
information the server is interested in collecting by interro -   communications channel) . If the PDK does not receive a
gating that PDK . After the data exchange occurs , the central 45 response from an RDC , the PDK may again set its internal
server commands the RDC to terminate the link . The RDC           sleep timer to wake up just before the next expected super
may then terminate the link , and the PDK may returns to the          frame it should respond to and then return to sleep mode .
c -Beacon channel, re -synchronizing to the beacon , and                As described above with reference to FIG . 31 , in one or
begin monitoring for its timeslot. The PDK may then             more embodiments , an RDC may be located within an
continue to send responses back to all RDCs in its immediate 50 electronic game on an electronic gaming floor. Each game
vicinity when its specific superframe count and timeslot are         may have an integrated dual wireless link RDC , such as that
valid .                                                        described above with reference to FIG . 9 . The RDC may be
   It is noted that the foregoing description detailing a used for PDK location tracking and PDK association . There
 process of PDK validation and interrogation relates to one or are various approaches in integrating an RDC into an
more embodiments . However, in one or more other embodi- 55 electronic game or other equipment housing. In one
ments , the central server may have also altered the service   approach , shown in FIG . 38 , the integration of the RDC is
provider information within the PDK .                          from a physical perspective; no electrical connections exist
  If, during the switch to the alternate channel for RDC to          between the RDC and the game. In this configuration , the
PDK communications , the PDK determines the channel is               RDC and electronic game need not even reside within the
occupied or the PDK does not receive a link grant back from 60 same enclosure ; they coexist as two physically close, but
the RDC , the PDK may perform one or more additional                 separate , devices . They may not be connected in any way
attempts . If after all attempts, the PDK does not receive a         other than physical proximity . The purpose of placing them
response from an RDC , that PDK may return to the c - beacon         in close physical proximity is to allow the RDC to perform
channel, realign to the beacon , and then begin sending its          proximity detection for any player carrying a PDK that may
PDK location tracking ID .                                        65 be positioned near the front of the machine . In this configu
   If the RDC was unable to receive the link request from the        ration , each device (RDC and electronic game) may have
PDK on the alternate channel, for a predefined period of             separate connections to a central server (or an external data
        Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 65 of 67


                                                    US 10 ,455 ,533 B2
                              39                                                                   40
concentrator ) used to connect both devices to a single wired           As described above with reference to FIGS. 39 and 40 , a
connection back to the server. It is noted that the game may         central server may be the communications medium linking
operate autonomously, with the possible exception of                 an RDC to a game. It communicates with the game, tying the
responses to any commands sent to it by the server. In this          PDK to that game. If either device loses connection to the
case, the RDC may provide both proximity detection and 5 central server, game play may stay enabled .
association with PDKs.                                                 Now referring to FIG . 41, it shows an electronic game
  Now also referring to FIG . 39 , it shows an example of a
handshake that may take place from the time a player with                  an integrated RDC , internally connected to communi
carrying a PDK is detected to the time the game is enabled cation for thewith
                                                                     cate directly
                                                                                     RDC
                                                                                         the game. Thus, all power and communi
                                                                                          may go through the electronic game. In
for that player. For purposes of clarity, the CRDC is not 10 this configuration ,both         the RDC and gamereside within the
shown in FIG . 39 . The handshake starts by the PDK detect
 ing a c -beacon. Each time the c -beacon is detected on the mation exchanged between they
                                                                     same   game   enclosure where        jointly coexist . All infor
                                                                                                     the RDC and Bally Central
expected superframe and timeslot, the PDK may send out a
PDK location tracking response .                                     Server must flow through the electronic game 's controller
                                                            sends
    The RDC near the game detects the response and sends 15 and   15 and network interface . The purpose of placing them in the
the  PDK   's information back to the central server . The server    same enclosure allows the RDC to perform proximity detec
realizes the user is close to the game and may send a tion for any player carrying a PDK® that may be positioned
command back to the game instructing it to display a nearAtthe
message for the player in an effort to entice the player to
                                                                               front of the machine .
                                                                           least one difference in the configuration shown in FIG .
play . In this example , the player may see the message and sit 20 41 relative to the configuration shown in FIG . 38 is that the
down at the game and press a button to commence play. In           game's internal controller may act to reduce the traffic
turn , the game sends a message back to the server indicating        loading on the back - end network and perform more local
that the button has been pressed . The server then requests the      verification of the communications link between the PDK
RDC to make a connection with the player' s PDK . Upon the  and the RDC . To illustrate a difference in interaction
next c -beacon , the player ' s PDK responds and the RDC 25 between these two configurations, reference is made to the
receives the response . The RDC then transmits back to the           handshake diagram shown in FIG . 42. More particularly ,
PDK to change to another channel for association mode to             FIG . 42 shows a handshake that may take place from the
begin . It is noted that up until this time, the PDK was in          time a player carrying a PDK is detected to the time the
tracking mode . The PDK then switches to the alternate               game is enabled for that player. For purposes of clarity , the
channel indicated by the RDC and sends out a PDK link 30 CRDC is not shown in FIG . 42 . The handshake starts by the
request with both the PDK ID and the RDC ID . The RDC                PDK detecting a c -beacon . Each time the c -beacon is
detects the request and sends back a PDK link grant. The             detected on the expected superframe and timeslot, the PDK
PDK and the RDC then exchange secure information to                  sends out a PDK location tracking response . The RDC
establish trust, prior to establishing a secure link for vali-       within the game detects the response and sends the PDK
dation of the PDK . The RDC may also lower its RF power 35 information back to a central server via the game' s internal
and instruct the PDK to lower its RF power in order to               controller. The server is made aware that the user is close to
enforce close proximity . Periodic data exchange may con -           the game and sends a command back to the game controller
tinue to between the RDC and PDK .                                 instructing the game to , for example , give the user a free
   After the secure link is established , the RDC may report game along with optionally displaying the user 's name. The
back to the central server that the link is established between 40 game then displays a message for the player in an effort to
the RDC and PDK . The central server may then send a entice the player to play. The player may then see the
command to the game to display a message , which the game            message , sit down at the game, and press a button to
then displays . The player may see the message on the screen         commence game play . In turn , the game controller detects
and presses his PDK 's button causing it to transmit this            the button press and requests the RDC to make a connection
event over the secure link to the RDC . The RDC relays this 45 with the player' s PDK . Upon the next c - beacon , the PDK
 information back to the server. When the central Server responds and the RDC receives the response . The RDC may
receives the button press message , it can enable the game so    then transmit back to the PDK a command to change to an
that the player may begin playing.                               alternate channel for association . The player 's PDK then
    The handshake continues as shown in FIG . 40 . After the switches to the alternate channel indicated by the RDC and
game has been enabled for the player to play , the server may 50 sends out a PDK link request with both the PDK ID and the
then send a command to the RDC to start polling the player ' s       RDC ID . The RDC detects the request and sends back a
PDK . The RDC then periodically polls the PDK and may                PDK link grant. The PDK and the RDC may then exchange
have returned the responses of each poll back to the server,         secure information to establish trust, prior to establishing a
as shown in FIG . 40 .                                               secure link for validation of the PDK . The RDC may also
   Still referring to the example being described with refer - 55 lower its RF power and instruct the PDK to lower its RF
ence to FIGS. 39 and 40, the player may continue to play the         power in order to enforce close proximity . Periodic data
game for a while , then finishes and decides to leave . When         exchange may then continue between the RDC and PDK .
the player exits the coverage area of the RDC near the game,           After the secure link is established , the RDC reports back
the communications link is broken . The RDC attempts to        to the game controller that the link is established between the
poll the PDK , but receives no response . The RDC continues 60 RDC and PDK . The gamemay then display an instructional
a few more times with no response . The RDC then reports message for game play. The player may see the message on
back to the central server that the link was lost and the PDK  the screen and presses the player ' s PDK button , causing the
is out of range . The central server then sends a message to   PDK to transmit this event over the secure link to the RDC .
the game to return it to an idle state so that another player  The RDC may then send this information back to the game
can play , then requests the game to send back the player ' s 65 controller. When the game controller receives the button
game play information (if not already obtained ), which the         press message , it can enable the game so that the player can
server logs.                                                        begin playing
           Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 66 of 67


                                                       US 10 ,455,533 B2
   The handshake continues as shown in FIG . 43. After the                    3. The system of claim 2, wherein the location of the
gamewas enabled for the player to play , the game controller               second wireless device is based on determining that the
sends a command to the RDC to start polling the player 's                  second wireless device is within a wireless coverage range
PDK . The RDC then periodically polled his PDK and had                     of the first wireless device .
the option of returning the responses of each poll back to the 5              4 . The system of claim 1 . wherein the known physical
controller, as shown in FIG . 43 .                                         location of the first wireless device is a fixed physical
   Returning to the example described above with reference
to FIGS. 42 and 43 , the player may continue to play the                      5 . The system of claim 1 , wherein at least one of the first
 game for a while , then finishes and decides to leave . When              wireless device and the second wireless device include
the player exits the coverage area of the RDC near the game, 10 enable a user to access at least one of an application , an
the communications link is broken . The RDC attempts to                    asset, and a service when the first wireless device and the
poll the PDK , but receives no response . The RDC may
continue a few more times , with no response . The RDC then     second wireless device are within proximity .
reports back to the game controller that the link was lost and     6 . The system of claim 1, wherein at least one of the first
the PDK is out of range . The game controller returns itself 15 wireless device and the second wireless device wirelessly
to an idle state so that another player can play and indicates             transmits data that completes a purchase transaction .
back to the central server that the PDK is out of range. The                  7 . The system of claim 1 , further the server is configured
server may then request the game to send the player 's game                to gather information from the second wireless device .
play information ( if not already received ), which is then                   8 . The system of claim 1 , wherein the second wireless
logged .                                                   20 device is one or more of a watch and a mobile computing
  As described above with reference to FIGS. 42 and 43, in    device .
one or more embodiments, the game controller may become                       9 . The system of claim 1, wherein the second wireless
more involved in the RDC to PDK association , thereby                      device is a cellular phone.
potentially reducing the back -end system network 's traffic                  10 . The system of claim 1 , wherein the second wireless
loading relative to that experienced with the configuration 25 device includes a secure memory element storing a number
where an RDC is electrically separate from the game con                    assigned to the second wireless device.
troller. The game controller may also react faster to the user                11 . A method comprising :
walking out of range and may not require any response from                    switching a wireless transceiver from a sleep mode in
the server in order to maintain the link . It is further noted that             which power is conserved to an active mode in which
a broken link between the central server, game controller , 30                  power is consumed responsive to an expiration of a
and RDC may not result in any loss of any interaction                           timer, the timer indicating when to switch from sleep
between the RDC and the game controller.                                       mode to active mode based on time slot information ,
  While the invention has been described with respect to a                   monitoring a first channel for a beacon during the active
limited number of embodiments, those skilled in the art,                        mode , wherein the beacon includes a source identifier,
having benefit of the above description , will appreciate that 35               the source identifier indicating a source of the beacon ,
other embodiments may be devised which do not depart                            the source of the beacon having a known physical
from the scope of the present invention as described herein .                   location;
Accordingly, the scope of the present invention should be                     increasing a channel number to a second channel;
limited only by the appended claims.                                          subsequent to increasing the channel number to the sec
  What is claimed is:                                                 40        ond channel , resetting the timer ;
  1 . A system comprising :                                                  receiving, from a first wireless device, the beacon includ
  a first wireless device having a known physical location ,                    ing the source identifier, the source identifier indicating
      the first wireless device including ;                                     the source of the beacon ; and
  a first wireless transceiver configured to transmit a beacon               sending data to a server, when in proximity to the first
      including a source identifier, the source identifier indi-      45         wireless device .
      cating a source of the beacon ;                                         12 . The method of claim 11 , wherein the server is further
  a second wireless device including :                                     configured to track a location of a second wireless device ,
  a second wireless transceiver having an active mode in                   the second wireless device including the wireless trans
    which power is consumed , and a sleep mode in which        ceiver.
    power is conserved ;                                     50 13 . The method of claim 12 , wherein the location of the
  a timer operatively coupled to the second wireless trans -   second wireless device is based on determining that the
     ceiver used to indicate when to switch from sleep mode    second wireless device is within a wireless coverage range
     to active mode based on time slot information ;                       of the first wireless device .
  processing circuitry operatively coupled to the second           14 . The method of claim 11 , wherein the known physical
    wireless transceiver and the timer, the processing cir - 55 location of the first wireless device is a fixed physical
    cuitry arranged to switch the second wireless trans - location .
     ceiver from the sleep mode to the active mode in                         15 . The method of claim 11 , wherein a second wireless
     response to input from the timer, the processing cir -                device includes the wireless transceiver, wherein at least one
     cuitry also arranged to monitor a first channel for the               of the first wireless device and the second wireless device
     beacon during the active mode and , subsequently , to 60 include enabling a user to access at least one of an appli
     increase a channel number to a second channel and to     cation , an asset when the first wireless device and the second
     reset the timer; and                                     wireless device are within proximity .
  a server configured to receive data from the second                         16 . The method of claim 11 , wherein a second wireless
     wireless device when in proximity to the first wireless               device includes the wireless transceiver , wherein at least one
      device .                                                 65 of the first wireless device and the second wireless device
   2 . The system of claim 1, wherein the server is further includes a wireless data transmission that completes a pur
configured to track a location of the second wireless device .    chase transaction .
          Case 6:20-cv-00879-ADA Document 15-1 Filed 12/14/20 Page 67 of 67


                                                  US 10 ,455 , 533 B2
                            43                                          44
  17 . The method of claim 11 , wherein the server is con
figured to gather information from a second wireless device ,
the second wireless device including the wireless trans
ceiver.
  18 . The method of claim 11 , wherein the wireless trans- 5
ceiver is incorporated into one or more of a watch and a
mobile computing device .
   19 . The method of claim 11 , wherein the wireless trans
ceiver is integrated into a cellular phone.
   20 . The method of claim 11 , wherein a second wireless 10
device includes the wireless transceiver, the second wireless
device includes a secure memory element storing a number
assigned to the second wireless device .
